 

Exhibit 10.2

 

**

Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

****

Indicates that the amount of information omitted was a page or more in length,
and such information has been filed separately with the Securities and Exchange
Commission.  Confidential treatment has been requested with respect to the
omitted portions.

 

141751/ML/MDM/DD

 

Execution Copy

 

 

Exclusive License and Collaboration Agreement

 

LES LABORATOIRES SERVIER, a company duly organized and existing under the laws
of France, having offices and principal place of business at 50 Rue Carnot,
92284 Suresnes Cedex, France

and

INSTITUT DE RECHERCHES INTERNATIONALES SERVIER, a company duly organized and
existing under the laws of France, having offices and principal place of
business at 50 Rue Carnot, 92284 Suresnes Cedex, France

AND

CTI BIOPHARMA CORP., a corporation organized and existing under the laws of
Washington, having offices and principal place of business at 3101 Western Ave.,
Suite 600, Seattle, WA 98121, United States of America

and

CTI LIFE SCIENCES LIMITED, a company duly organized and existing under the laws
of England, having offices and principal place of business at Highlands House,
Basingstoke Road, Spencers Wood, Reading, Berkshire RG7 1NT, United Kingdom

 

 

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

 

Table of Contents

 

 

Page

ARTICLE 1 DEFINITIONS

6

 

 

ARTICLE 2 LICENSE

17

 

 

2.1

License Grant.

17

 

 

 

2.2

License to CTI.

17

 

 

 

2.3

Sublicensing.

17

 

 

 

2.4

Performance by Affiliates.

17

 

 

 

2.5

Generic Arms.

17

 

 

 

2.6

No Further License.

17

 

 

 

ARTICLE 3 GOVERNANCE

18

 

 

 

3.1

Joint Executive Committee.

18

 

 

 

3.2

Joint Steering Committee.

18

 

 

 

3.3

General Rules.

19

 

 

 

3.4

Decision Making.

19

 

 

 

3.5

Additional Committees.

20

 

 

 

3.6

Interactions between the Committees and the Additional Committees.

20

 

 

 

3.7

Day-to-Day Decision-Making Authority.

20

 

 

 

3.8

Alliance Managers.

20

 

 

 

3.9

Cost of Governance.

20

 

 

 

ARTICLE 4 PROVISION OF DATA AND KNOW-HOW

21

 

 

 

4.1

Know-How Transfer.

21

 

 

 

4.2

Rights of Reference; Use of Data.

21

 

 

 

4.3

Disclaimer.

21

 

 

 

ARTICLE 5 RESEARCH & DEVELOPMENT

21

 

 

 

5.1

Development.

21

 

 

 

5.2

Development Plan.

22

 

 

 

5.3

Responsibilities under the Development Plan.

23

 

 

 

5.4

Development Costs.

23

 

 

 

5.5

Estimates, Accruals, Reconciliation and Reimbursement.

23

 

 

 

5.6

Additional Studies.

23

 

 

 

5.7

Clinical Studies in the Other Party’s Respective Territory.

24

 

 

 

5.8

Development in CTI Territory.

24

 

 

 

5.9

Development Records.

25

 

 

 

5.10

Subcontracts.

25

 

 

 

5.11

Personnel.

25

 

 

 

Confidential Treatment Requested

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

Page

ARTICLE 6 DATA; REGULATORY MATTERS

25

 

 

 

6.1

European Union.

25

 

 

 

6.2

Ex-EU Territory.

26

 

 

 

6.3

Recalls and Complaints.

26

 

 

 

6.4

Pharmacovigilance Agreement.

27

 

 

 

6.5

No Use of Debarred Person.

27

 

 

 

6.6

Notice of Investigation or Inquiry.

27

 

 

 

ARTICLE 7 COMMERCIALIZATION

27

 

 

 

7.1

European Union.

27

 

 

 

7.2

Servier ex-EU Territory.

28

 

 

 

7.3

Updates; Joint Marketing Plan and Marketing Budget.

28

 

 

 

7.4

Estimates, Accruals, Reconciliation and Reimbursement.

28

 

 

 

7.5

Termination of Sharing.

29

 

 

 

7.6

Quintiles.

29

 

 

 

7.7

Acknowledgement.

29

 

 

 

7.8

Transition Period.

29

 

 

ARTICLE 8 COMMERCIAL COVENANTS

29

 

 

 

8.1

Competing Products.

29

 

 

 

8.2

Competing Product Affiliation Transaction.

30

 

 

 

8.3

Remedies.

31

 

 

 

8.4

Exportation/Importation of Licensed Product.

31

 

 

 

ARTICLE 9 MANUFACTURING AND SUPPLY

31

 

 

 

9.1

General.

31

 

 

 

9.2

Supply Agreement.

31

 

 

 

9.3

Quality Agreement.

32

 

 

 

9.4

Supply Price.

32

 

 

 

9.5

Improvements.

32

 

 

 

9.6

Technology Transfer.

32

 

 

 

9.7

Assistance in Technology Transfer

33

 

 

 

9.8

Audit

33

 

 

 

ARTICLE 10 FINANCIAL TERMS

33

 

 

 

10.1

License Fee.

33

 

 

 

10.2

Regulatory Milestones.

33

 

 

 

10.3

Sales Milestones.

34

 

 

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

Page

10.4

Royalties.

34

 

 

 

10.5

Estimates, Payments and Reports.

34

 

 

 

10.6

Adjustments to Royalties.

35

 

 

 

10.7

Payments and Reporting Generally.

35

 

 

 

10.8

Interest.

35

 

 

 

10.9

Taxes.

35

 

 

 

10.10

Audit Rights.

35

 

 

 

10.11

Records.

36

 

 

 

ARTICLE 11 INTELLECTUAL PROPERTY

36

 

 

 

11.1

Joint Ownership.

36

 

 

 

11.2

Sole Inventions.

36

 

 

 

11.3

Inventorship.

36

 

 

 

11.4

Intellectual Property Litigation.

36

 

 

 

11.5

Drug Price Competition and Patent Rights Term Extensions.

37

 

 

 

11.6

Patent Prosecution, Maintenance and Ownership.

38

 

 

 

11.7

Product Trademarks, Corporate Names and Domain Names.

38

 

 

 

ARTICLE 12 PUBLICATION; CONFIDENTIALITY

39

 

 

 

12.1

Confidentiality Obligations of Servier.

39

 

 

 

12.2

Confidentiality Obligations of CTI; Confidentiality Obligations of each Party.

39

 

 

 

12.3

Publicity; Required Disclosures.

40

 

 

 

12.4

Scientific Papers, Abstracts and Posters.

41

 

 

12.5

Registries

42

 

 

 

12.6

Timeline Extension or Deferral of Disclosures.

42

 

 

 

12.7

Failure to Object to Disclosure.

42

 

 

 

12.8

Authorized Disclosure.

42

 

 

 

ARTICLE 13 REPRESENTATIONS, WARRANTIES AND COVENANTS

43

 

 

 

13.1

By each Party.

43

 

 

 

13.2

By CTI.

43

 

 

 

13.3

CTI Covenants.

45

 

 

 

13.4

Mutual Covenant.

45

 

 

 

13.5

Disclaimer.

45

 

 

 

ARTICLE 14 TERM AND TERMINATION

45

 

 

 

14.1

Term Expiration.

45

 

 

 

14.2

Unilateral Termination by Servier.

46

 

 

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

Page

14.3

Termination for Safety Reasons.

46

 

 

 

14.4

Termination for Regulatory Reasons.

46

 

 

 

14.5

Termination for Repudiatory Breach.

46

 

 

 

14.6

Effects of Termination of the Agreement.

46

 

 

 

14.7

Accrued Rights.

47

 

 

 

14.8

Rights in Bankruptcy.

47

 

 

 

ARTICLE 15 DISPUTE RESOLUTION

48

 

 

15.1

Arbitration.

48

 

 

 

15.2

Accelerated Arbitration Procedure.

48

 

 

 

15.3

Confidential.

48

 

 

 

15.4

Communications with Internal Counsel.

48

 

 

 

ARTICLE 16 INDEMNIFICATION

48

 

 

16.1

Indemnification by CTI in the CTI Territory.

48

 

 

 

16.2

Indemnification by Servier in the Servier Territory.

48

 

 

 

16.3

Right of Contractual Actions.

48

 

 

 

16.4

Indemnification and Defense Procedures.

49

 

 

 

16.5

Insurance.

49

 

 

 

16.6

Disclaimer of Liability for Consequential Damages.

50

 

 

ARTICLE 17 MISCELLANEOUS

50

 

 

 

17.1

Assignment.

50

 

 

 

17.2

Governing Law; Jurisdiction.

50

 

 

 

17.3

Severability.

50

 

 

 

17.4

Notices.

51

 

 

 

17.5

No Waiver.

51

 

 

 

17.6

Further Assurances.

51

 

 

 

17.7

No Third Party Beneficiaries.

51

 

 

 

17.8

Relationship of the Parties.

51

 

 

 

17.9

Entire Agreement.

52

 

 

 

17.10

Counterparts.

52

 

 

 

17.11

Compliance with Applicable Law.

52

 

 

 

17.12

Force Majeure.

52

 

 

 

17.13

English Language.

52

 

 

 

17.14

Expenses.

52

 

 

 

17.15

Interpretation.

52

Confidential Treatment Requested



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

 

Confidential Treatment Requested



--------------------------------------------------------------------------------

 

EXCLUSIVE LICENSE AND COLLABORATION AGREEMENT

This Exclusive License and Collaboration Agreement (this “Agreement”) is entered
into as of September 16, 2014 (the “Effective Date”) by and between Les
Laboratoires Servier, a company organized and existing under the laws of France,
having offices and principal place of business at 50 Rue Carnot, 92284 Suresnes
Cedex, France (“LLS”), and Institut de Recherches Internationales Servier, a
company organized and existing under the laws of France, having offices and
principal place of business at 50 Rue Carnot, 92284 Suresnes Cedex, France
(“IRIS” and together with LLS, “Servier”) and CTI BioPharma Corp., a corporation
organized and existing under the laws of Washington, having offices and
principal place of business at 3101 Western Ave., Suite 600 Seattle, WA 98121,
United States (“CTI US”), and CTI Life Sciences Limited, Highlands House,
Basingstoke Road, Spencers Wood, Reading, Berkshire RG7 1NT, United Kingdom
(“CTILS”) (together with CTI US, “CTI”).  Servier and CTI are each referred to
herein by name or individually as a “Party” or collectively as the “Parties.”

BACKGROUND

WHEREAS, CTILS is a wholly owned subsidiary of CTI US, which has been granted
conditional marketing authorization for the Licensed Product (as defined below)
in the European Union for patients with aggressive B-cell non-Hodgkin lymphoma
(“NHL”) who failed prior line(s) of therapy, subject to the post-marketing
commitment to conduct the PIX306 trial with respect to the 2nd-4th line
treatment of aggressive B-cell NHL (the “PIX306 Trial”);

WHEREAS, CTI has other oncology products in development and does not intend to
allocate the resources to further develop and commercialize the Licensed Product
in certain territories;

WHEREAS, CTI is seeking a development and commercialization partner for the
Licensed Product in such territories;

WHEREAS, Servier is a pharmaceutical company developing and commercializing
medicinal products and wishes to progressively build its commercial capabilities
in the oncology field;

WHEREAS, Servier and CTI wish to establish a collaboration for the Development,
Manufacturing, and Commercialization of Licensed Product(s) (each such defined
term as hereafter defined);

WHEREAS, the Parties anticipate that, by working together, they will be in a
better position to develop and commercialize Licensed Product(s) as efficiently
and effectively as possible;

WHEREAS, Servier wishes to obtain a license, and CTI wishes to grant to Servier
such license, under certain Patents and Know-How in order for Servier to
Develop, Manufacture and Commercialize Licensed Product(s) in the Servier
Territory (as defined below);

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Defined Terms.  As used in this Agreement, the following terms shall have the
meanings indicated:

“Accounting Standards” means with respect to Servier, the International
Financial Reporting Standards (“IFRS”), and with respect to CTI, US GAAP.

“Affiliate” means, with respect to a Party, any Person that controls, is
controlled by, or is under common control with that Party, other than any
Generics Affiliate (as defined below).  For the purpose of this definition,
“control” shall mean, direct or indirect, ownership of fifty percent (50%) or
more of the shares of stock entitled to vote for the election of directors, in
the case of a corporation, or fifty percent (50%) or more of the equity interest
in the case of any other type of legal entity, status as a general partner in
any partnership, or any other arrangement whereby the entity or Person controls
or has the right to control the board of directors or equivalent governing body
of a corporation or other entity, or the ability to cause the direction of the
management or policies of a corporation or other entity.  In the case of
entities organized under the laws of certain countries, the maximum percentage
ownership permitted by law for a foreign investor may be less than fifty percent
(50%), and in such case, such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
the management and policies of such entity.  Notwithstanding the foregoing, the
Parties agree that any Person that controls, is controlled by, or is under
common control with a Party and is engaged primarily in the development,
manufacture and/or commercialization of generic pharmaceutical or

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

biopharmaceutical products (such Persons, “Generics Affiliates”) shall be deemed
to be Third Parties and not Affiliates for purposes of this Agreement.

“Applicable Law” means any applicable national, supranational, federal, state,
local or foreign law, statute, ordinance, principle of common law, or any rule,
regulation, standard, judgment, order, writ, injunction, decree, arbitration
award, agency requirement, license or permit of any Governmental Authority,
including any rules, regulations, guidelines, directives or other requirements
of Regulatory Authorities, and including all laws pertaining to the
pharmaceutical industry or the healthcare industry and all anti-bribery or
anti-corruption laws, as applicable.

“Arbitrable Matter” means, subject to Sections 3.4 and 3.7, any dispute or claim
concerning the validity, interpretation or construction of, compliance with,
inducement of, or breach of, this Agreement, any dispute with respect to whether
either Party is entitled to terminate this Agreement, and any dispute concerning
a Party’s indemnification obligations hereunder (including allocation of
liability or Losses between the Parties with respect to an indemnification
matter set forth in Article 16 and excluding only Litigable Matters).

“Business Day” means a day that is not a Saturday, Sunday or a day on which
banking institutions in Paris, France or Seattle, Washington, United States are
authorized by Applicable Law to remain closed.

“Calendar Quarter” means each three (3) consecutive calendar months ending on
each March 31, June 30, September 30 and December 31.

“Calendar Year” means any period of time commencing on January 1 and ending on
the next December 31 unless otherwise noted.

“cGMP” or “GMP” means current Good Manufacturing Practices as specified in the
United States Code of Federal Regulations, MHLW regulations, ICH Guidelines Q7A
to Q11, US Pharmacopoeia/National Formulary, European Pharmacopoeia, Q7A, and
equivalent laws, rules, or regulations of an applicable Regulatory Authority
applicable to the Manufacture of any of Licensed Compounds and/or Licensed
Product at the time of Manufacture.

“Change of Control Transaction” means, with respect to a Party, any of the
following events:

(a)    any Third Party or group of Third Parties acting in concert becomes the
beneficial owners, directly or indirectly, of fifty percent (50%) or more of the
combined voting power of the then outstanding voting securities or equity
interest entitled to vote generally in the election of directors (or similar
body) of such Party or any of its direct or indirect parent companies (the
“Outstanding Voting Securities”);

(b)    the consummation of any acquisition, merger or consolidation involving
any Third Party or group of Third Parties acting in concert and a Party (a
“Business Combination Transaction”), in which (i) more than fifty percent (50%)
of the total voting power of the stock outstanding of the surviving entity
normally entitled to vote in elections of members of the board of directors (or
similar body) is not held by the parties holding at least fifty percent (50%) of
the Outstanding Voting Securities of such Party preceding the execution of the
initial agreement providing for such Business Combination Transaction, or (ii)
less than fifty percent (50%) of the members of the board of directors (or
similar body) of the surviving entity were members of the board of directors of
such Party at the time of the execution of the initial agreement providing for
such Business Combination Transaction; or

(c)    a Party or any of its Affiliates sells, transfers or leases, in one or
more related transactions, all or substantially all of its assets to any Third
Party(ies) or group of Third Parties acting in concert.

“Clinical Study(ies)” means any experiment in which a drug or therapy is
administered or dispensed to, or used involving, one or more human subjects.

“CMC” means the chemistry, manufacturing and controls section(s) in the IND/IMPD
or NDA/EU CTD, including but not limited to registration batches/process
validation, engineering studies qualification and validation, process
validation, characterization and stability, scale and technology transfer to
CMOs, qualification and validation activities, and quality assurance/quality
control development.

“CMO” means a contract manufacturing organization.

“Combination Product” means any pharmaceutical preparations, in any dosage
strengths, formulations and methods of administration, that combine the Licensed
Compound and one or more other active ingredients in fixed dose combination,
whether co-formulated or co-packaged.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

“Commercially Reasonable Efforts” means, the use of efforts and resources
consistent with the efforts **, typically devotes with respect to a compound or
product with similar market or commercial prospects at a similar stage in the
product life cycle, taking into account the stage and risk of Development or
Commercialization of the Licensed Compound or Licensed Product, the cost
effectiveness of efforts or resources while optimizing profitability, the
competitiveness of alternative compounds, products ** that are or are expected
to be in the marketplace, the scope and duration of Patents or other property
rights related to the compound or product (including any regulatory
exclusivity), the profitability of the Licensed Compound or Licensed Product and
alternative products (including pricing and reimbursement status achieved or
likely to be achieved) or other relevant commercial factors, **.  For the
avoidance of doubt, it is understood and agreed that **.

“Commercialization” means, with respect to a Licensed Product, any and all
processes and activities directed to selling, offering for sale (including any
application for pricing and reimbursement approvals and more generally, any
pricing, reimbursement and market access activities), detailing, marketing,
advertising, promoting, storing, transporting, distributing, importing, and
other commercial exploitation activities; provided, however, that
Commercialization shall exclude Development and Manufacturing activities
(including Manufacturing activities related to Commercialization) and Medical
Affairs Activities.  “Commercialize” and “Commercializing” shall have their
correlative meanings.

“Competing Compound” means any ** other than the Licensed Compound.

“Competing Product(s)” means a pharmaceutical product containing a Competing
Compound as an active ingredient (alone or in combination with other active
ingredient(s)) **.  Competing Products include ** but shall not include **.

“Confidential Information” means any and all information, Data, Know-How and
other proprietary information and data of a confidential nature (including
Licensed Know-How and Joint Know-How ), whether financial, business, legal,
technical or non-technical, oral, written, or in electronic form, including
information and data related to the Licensed Compound, the Licensed Product, a
Party, or any concepts, discoveries, inventions, data, designs or formulae in
relation to this Agreement, that is disclosed, supplied or otherwise made
available by one Party or any of its Affiliates or Sublicensees (“Disclosing
Party”) to the other Party or any of its Affiliates or Sublicensees (“Receiving
Party”).  All Confidential Information disclosed by a Party pursuant to the
Mutual Confidential Disclosure Agreement between CTI US and Les Laboratoires
Servier dated January 15, 2014 (the “Prior CDA”) shall be deemed to be
Confidential Information of such Party pursuant to this Agreement (with the
mutual understanding and agreement that any use and disclosure thereof that is
authorized under Article 12 shall not be restricted by, or be deemed a violation
of, such Prior CDA).

“Control” and “Controlled by” means, with respect to any material, information,
or intellectual property right, that a Party or its Affiliates (a) owns, or (b)
has a license or right to use, in the case of each of (a) or (b) with the
ability to grant to the other Party access, a right to use, a license, or a
sublicense (as applicable) on the terms and conditions set forth herein, without
violating the terms of any agreement or other arrangement with any Third Party
in existence as of the time such Party or its Affiliates would first be required
hereunder to grant the other Party such (sub)license, right to use or access.

“Cover,” “Covered” or “Covering” means, with respect to a product and a Patent
in a given country, that, in the absence of a (sub)license under, or ownership
of, such Patent, the making, using, offering for sale, selling or importing of
such product with respect to a given country would infringe a Valid Claim of
such Patent in such country.

“CTD” means the Common Technical Document for the Registration of
Pharmaceuticals for Human Use, intended for submission to the FDA or the EMA.

“CTI EU Territory” means the countries of the CTI Territory in the European
Union.

“CTI Ex-EU Territory” means the countries of the CTI Territory outside of the
European Union.

“CTI Group” means CTI and its Affiliates.

“CTI Territory” means the United States, Israel, Turkey, Germany, Austria,
United Kingdom, Denmark, Finland, Norway and Sweden.

“Data” means any and all research, pharmacology, pre-clinical, clinical,
commercial, marketing, process development, manufacturing and other data or
information, including investigator reports (both preliminary and final),
statistical analyses, expert opinions and reports, and safety data, in each case
generated from Clinical Studies or non-clinical studies, research or testing
specifically related or directed to the Licensed Compound(s) and/or the Licensed
Product.

“Development” means those activities required and/or useful to obtain and
maintain Regulatory Approval, including research, pre-clinical/non-clinical
studies and Clinical Studies, toxicology studies, CMC activities, formulation,
pharmacodynamics,

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

pharmacokinetics, quality assurance/quality control, regulatory affairs
(including submission of Data or other materials to a Governmental Authority to
obtain, maintain and/or expand Regulatory Approval of the Licensed Product),
biomarker strategy and development, report writing and statistical analysis,
with respect to any Licensed Compound and/or Licensed Product, including such
activities as are set forth in the Development Plan; provided, however, that
Development shall exclude Commercialization and Manufacturing activities and
Medical Affairs Activities and Non Development Studies.  “Develop” and
“Developing” shall have their correlative meanings.

“Development Costs” means ** Development Costs **.

“Development Studies” means any Clinical Studies that are necessary to obtain or
maintain a Regulatory Approval other than Territory Specific Studies and
Investigator Sponsored Studies.

“DMF” means a drug master file and all equivalents, and related proprietary
dossiers, in any country or jurisdiction (including any active substance master
file in the EMA) for the Licensed Compound and/or the Licensed Product submitted
or to be submitted by a Party to Regulatory Authorities.

“Drug Product” means bulk drug product containing the Licensed Compound that is
in glass vials, but excluding any final packaging, finishing and labeling.

“Drug Substance” means bulk drug product containing the Licensed Compound.

“EMA” means the European Medicines Agency or any successor agency thereto.

“European Union” or “EU” means the member states of the European Union as of the
Effective Date and such other countries as may become part of the European Union
after the Effective Date. The term “European Union” or “EU” as used herein shall
cease to cover those member states of the European Union which are no longer
part of the European Union as from the date on which the Applicable Laws of the
European Union are no longer applicable to those countries.

“FD&C Act” or “Act” means the United States Federal Food, Drug, and Cosmetic
Act, as amended and all rules and regulations promulgated thereunder.

“FDA” means the United States Food and Drug Administration or any successor
entity thereto.

“Field” means any and all uses for the treatment, diagnostic, prevention, or
prophylaxis of any disease or condition in humans or animals.

“Finished Product” means Drug Product that has undergone final packaging,
finishing and labeling activities (such as country-specific labelling and
package inserts).

“Firewall” means **.

“First Commercial Sale” means the first sale of a Licensed Product by a Party or
an Affiliate or Sublicensee of a Party to a Third Party in a country following
Regulatory Approval or any pricing and reimbursement approvals of such Licensed
Product in that country or, if no such Regulatory Approval, pricing and
reimbursement approvals or similar approval is required, the date of the first
bona fide commercial sale of such Licensed Product in such country in ordinary
trade channels and not for the purpose of advancing the date of a First
Commercial Sale. **.

“FTE” means a full time equivalent person year (consisting of ** hours per year)
of work performing activities hereunder.  For clarity, indirect personnel
(including support functions such as managerial, legal or business development)
shall not constitute FTEs.

“FTE Costs” for a given period means the product of (a) the total FTEs
(proportionately, on a per-FTE basis) dedicated by a Party or its Affiliates in
the particular period to the direct performance of the activities allocated to
such Party hereunder and (b) the FTE Rate.

“FTE Rate” means, unless otherwise agreed between the Parties, a rate per FTE
equal to ** for CTI and ** for Servier per annum (which may be prorated on a
daily or hourly basis as necessary) with respect to Development activities
conducted pursuant to this Agreement.   The FTE Rate will increase at the
beginning of each subsequent Calendar Year over the prior year amount by: (i)
the increase of the Consumer Price Index-All Urban Consumers during the prior
year for CTI and (ii) the average increase of the monthly

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

salary index applicable to the pharmaceutical industry as published by the LEEM
(“Les Entreprises du Médicament”) during the prior year for Servier.  The FTE
Rate is “fully burdened” **.

“GAAP” or “US GAAP” means Generally Accepted Accounting Principles.

“GDP” means current Good Distribution Practice and indicates the guidelines and
requirements for the proper distribution of medicinal products for human
use.  The GDP requirements are specified in the United States Code of Federal
Regulations, USP 1079, and EU Directive 92/25/EEC regarding the wholesale
distribution of drugs for human consumption.  GDP is a quality warranty system,
which includes requirements for purchase, receiving, storage and export of drugs
intended for human consumption.  GDP regulates the division and movement of
pharmaceutical products from the premises of the manufacturer of medicinal
products, or another central point, to the end user thereof, or to an
intermediate point by means of various transport methods, via various storage
and/or health establishments.

“Generic Equivalent” means, **.

“Generics Firewall” means **.

“GLP” or “Good Laboratory Practice” means the quality systems concerned with the
organizational process and the conditions under which laboratory studies are
planned, performed, monitored, recorded and reported in a given country or group
of countries, including in relation to such laboratory studies in the EU,
Directive 2004/9/EC and Directive 2004/10/EC, as may be amended or replaced from
time to time as well as any “Rules Governing Medicinal Products in the European
Community Vol. 3, ISBN 92.825 9619-2 (ex OECD principles of GLP)” as amended and
applicable from time to time and (ii) the equivalent requirements in any other
jurisdiction in the countries in which the Licensed Product(s) is Developed from
time to time.

“Governmental Authority” means any domestic or foreign entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any governmental authority, agency,
department, board, commission, court, tribunal, judicial body or instrumentality
of any union of nations, federation, nation, state, municipality, county,
locality or other political subdivision thereof.

“Health Care Practitioners” includes treatment decision makers, patient care
providers and prescribers.

“ICH” means the International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceuticals for human use.

“IFRS” means International Financial Reporting Standards.

“IND/IMPD” means (a) an Investigational New Drug Application as defined in the
FD&C Act and applicable regulations promulgated thereunder by the FDA, (b) the
Investigational Medicinal Product Dossier in the European Union, or (c) the
equivalent application to the applicable Regulatory Authority in any other
regulatory jurisdiction, the filing of which is necessary to initiate or conduct
clinical testing of a pharmaceutical product in humans in such jurisdiction.

“Investigator Sponsored Study” means any Clinical Study with respect to a
Licensed Compound or Licensed Product where the sponsor of the study is a
physician or group of physicians acting as sponsor-investigator(s) and neither
of the Parties nor any of their Affiliates accept the role of sponsor or
co-sponsor of such study.

“Joint Intellectual Property” means all intellectual property rights in Joint
Inventions (which for the avoidance of doubt shall include Joint Know-How and
Joint Patent Rights).

“Joint Invention” means an invention arising during the term of this Agreement
that is either:  (a) jointly created by one or more employees, consultants, or
contractors of a Party or of any Affiliate or Sublicensee of such Party in the
course of performing activities under this Agreement, or (b) jointly funded by
the Parties under the Development Plan.

“Joint Know-How” means all Know-How arising during the term of this Agreement
that is either: (a) jointly created by one or more employees, consultants, or
contractors of each Party or of any Affiliate of such Party in the course of
performing activities under this Agreement, or (b) jointly funded by the Parties
under the Development Plan.

“Joint Patent Right” means a Patent that claims a Joint Invention and/or any
Joint Know-How.

“Know-How” means all scientific and technical information and know-how, trade
secrets, Data and technology, including inventions (whether patentable or not),
discoveries, trade secrets, specifications, instructions, processes, formulae,
materials, expertise

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

and other technology applicable to compounds, formulations, compositions,
products or to their Manufacture, Development, registration, use or
Commercialization or methods of assaying or testing them or processes for their
Manufacture, formulations containing them, compositions incorporating or
comprising them and including all biological, chemical, pharmacological,
biochemical, toxicological, pharmaceutical, physical and analytical, safety,
quality control, manufacturing, preclinical and clinical data, instructions,
processes, formulae, expertise and information, regulatory filings and copies
thereof, that relate to or are directed to the Licensed Compound and/or the
Licensed Product in the Field (including (i) medical, clinical, toxicological or
other scientific Data and (ii) processes and analytical methodology) that is
now, or is hereafter during the term of the Agreement, useful for the
Development, formulation, registration, testing, analysis, Manufacturing, use,
Medical Affairs Activities, or Commercialization of and/or which may be useful
in studying, testing, Development, production or formulation of the Licensed
Compound and/or the Licensed Product, or intermediates for the synthesis
thereof.  Know-How does not include Patents or inventions claimed thereby.

“Knowledge” means the knowledge of CTI’s officers or Servier’s officers as
applicable, after reasonable inquiry.

“Licensed Compound” means pixantrone dimaleate which has received a conditional
MA in the European Union under the trademark PIXUVRI®, **.

“Licensed Intellectual Property” means Licensed Know-How and Licensed Patents.

“Licensed Know-How” means all Know-How that is developed or Controlled by CTI
(other than as part of a Competing Product Affiliation Transaction), prior to
the Effective Date and thereafter during the term of this Agreement that is
necessary or useful for the Development, Medical Affairs Activities,
Manufacture, and/or Commercialization relating to the Licensed Compound or a
Licensed Product (including any Data resulting from the pediatric investigation
plans).  Licensed Know-How shall include CTI’s interest in Joint Know-How that
meet the above requirements.

“Licensed Patents” means all Patents that are Controlled by CTI (other than as
part of a Competing Product Affiliation Transaction), prior to the Effective
Date and thereafter during the term of this Agreement that are necessary or
useful for the Development, Medical Affairs Activities, Manufacture, and/or
Commercialization relating to the Licensed Compound or a Licensed Product
(including any such Patents claiming its composition, formulation, combination,
product by process, or method of use, Manufacture, preparation or
administration) including those Patents set forth on Exhibit A.  Licensed
Patents shall include CTI’s interest in Joint Patent Rights that meet the above
requirements.

“Licensed Product” means any pharmaceutical product containing any Licensed
Compound as its sole active ingredient or in combination with other active
ingredients, in any form or formulation, but shall not include any Generic
Equivalent.

“Litigable Matter” means any dispute between the Parties concerning the
validity, scope, enforceability, inventorship, or ownership of a Patent, without
prejudice to the provisions of the penultimate sentence of Section 15.1.

“Local Representative” shall have the meaning **.

“Loss of Market Exclusivity” means, **.

“Losses” means any and all losses, liabilities, costs and expenses (including
reasonable attorneys’ fees and expenses), debts and other obligations arising
out of or resulting from claims, judgments, damages of any kind whatsoever,
arbitral awards, and amounts paid in settlement of claims, judgments, legal
(including but not limited to judicial, arbitral and administrative) proceedings
and the like.

“MA” means the approval (either conditional or not) of an MAA by the European
Commission or any competent Regulatory Authorities in the European Union.

“MAA” means a Marketing Authorization Application filed with the EMA pursuant to
the centralised procedure.

“Manufacture” means, with respect to any Licensed Compound and Licensed Product,
any and all processes and activities conducted to manufacture preclinical,
clinical and commercial quantities of Licensed Compound or Licensed Product, the
production, manufacture, processing, filling, finishing, packaging, labeling,
inspection, receiving, holding and shipping of Licensed Compound or Licensed
Product, or any raw materials or packaging materials with respect thereto, or
any intermediate of any of the foregoing, including process and cost
optimization, process qualification and validation, commercial manufacture,
stability and release testing, quality assurance and quality
control.  Manufacture excludes **.  For clarity, “Manufacturing” has a
correlative meaning.

“Manufacturing Costs” means the actual, fully-burdened cost of all Manufacturing
activities, including raw materials, transportation, testing, unrecoverable
taxes, direct labor and benefits, and the proportionate share (as determined
pursuant to the

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

subsequent sentence) of indirect Manufacturing costs, including Third Party
Manufacturing costs.  For clarity, such fully-burdened cost shall be calculated
(i) on a normal full-capacity basis (with reasonable deductions for changeover
and maintenance downtime) with the percentage allocable to Manufacturing Costs
representing the number of units or runs of, respectively, Licensed Compound or
Licensed Product, as applicable, produced or performed as a percentage of the
total number of units or runs, including those of other products, that could be
Manufactured in such facility during a Calendar Year and (ii) in accordance with
Accounting Standards, consistently applied. **, shall not be included in the
determination of Manufacturing Costs.  Unless otherwise agreed in writing
between the Parties, Manufacturing Costs shall exclude any Development
Costs.  For the avoidance of doubt, **.

“Medical Affairs Activities” means design, strategies, oversight and
implementation of activities designed to ensure or improve appropriate medical
use of, conduct medical education of, or further research regarding, the
Licensed Product, including by way of example:  (i) activities of Medical
Liaisons, (ii) grants to support continuing independent medical education
(including independent symposia and congresses), (iii) Non-Development Studies
and medical studies, and (iv) Development, publication and dissemination of
publications in support of an approved indication for the Licensed Product, as
well as medical information services (and the content thereof) provided in
response to inquiries communicated via the sales representatives or received by
letter, phone call or email.

“Medical Liaisons” means those health care professionals employed or engaged by
a Party with sufficient health care experience to engage in in-depth dialogues
with Health Care Practitioners regarding exchange on critical scientific,
technical and Development issues associated with Licensed Product and the
diseases they address, and are not sales representatives or otherwise engaged in
direct selling or promotion of Licensed Product.  Medical Liaisons are field
based and report directly to the medical department.

“MHLW” means the Ministry of Health, Labour and Welfare of Japan.

“Mutual Consent Matters” means:

(a)    any matter relating to the Development Plan, including but not limited to
the Development Budget, and any change(s) to any Development Budget for a given
Calendar Year which, alone or together with other changes to the Development
Budget for such Calendar Year, represent an ** for such Calendar Year, provided
that the ** the Development Costs for any given Development Study ** the initial
Development Budget for such Development Study;

(b)    the submission of any Regulatory Materials to the EMA pursuant to Section
6.1.3;

(c)    such matters as may be designated as Mutual Consent Matters hereunder,
including under Section 11.4.2.6.

“NDA” means a New Drug Application, including all supplements and amendments
thereto, for the approval of the Licensed Product as a new drug by the FDA.

“Net Sales” means, in the case of sales by or for the benefit of Servier, its
Affiliates and its Sublicensees (the “Seller”) to independent, unrelated persons
in bona fide arm’s length transactions (except as provided below with respect to
clinical trial samples), the gross amount billed or invoiced by Seller with
respect to the Licensed Product, during the Royalty Term, less the following
deductions (“Permitted Deductions”):

(a)    trade, cash, promotional and quantity discounts consistent with Servier’s
practices in the relevant country;

(b)    taxes on sales (such as excise, sales or use taxes or value added tax),
to the extent added to the sales price;

(c)    taxes on sales of pharmaceutical specialties reimbursed pursuant to a
government health service, health insurance, social insurance or similar social
services program, to the extent added to the sales price;

(d)    freight, insurance, packing costs and other transportation charges to the
extent added to the sales price;

(e)    amounts repaid or credits taken by reason of rejections, defects or
returns or because of retroactive price reductions, or due to recalls or
Applicable Laws requiring rebates;

(f)    free goods;

(g)    rebates taken by or fees paid to distributor, warehousing, pick, pack
general distribution costs, wholesaler management fees in total not to ** of the
aforesaid gross amounts;

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

(h)    chargeback payments and rebates and/or discounts on sales of Licensed
Products given to health insurance and other types of payers in any given
country of the Servier Territory due to specific agreement (“claw-back” type of
agreements) involving the Licensed Products consistent with Servier’s practices
in the relevant country;

(i) the actual amount of any write-offs for bad debt; provided with respect to
such write-off that an amount subsequently recovered or reversed with respect to
such write-off will be treated as Net Sales in the quarter in which it is
recovered or reversed; and

(j)    any other specifically identifiable amounts included in gross amounts
invoiced for the Licensed Products, to the extent such amounts become customary
deductions from net sales calculations in the pharmaceutical or biotechnology
industries in the applicable country for reasons substantially equivalent to
those listed above, after the Effective Date.

For the purposes hereof, “Net Sales” shall not include any consideration
received with respect to a sale, use or other disposition of any Licensed
Product in a country for ** consistent with practices in the industry in the
relevant country.  Notwithstanding the foregoing, amounts invoiced by Servier,
its Affiliates, or their Sublicensees for the sale of Product among Servier, its
Affiliates or their respective Sublicensees for resale shall not be included in
the computation of Net Sales hereunder and Net Sales shall be the gross invoice
or contract price charged to the Third Party customer for that Product, less the
Permitted Deductions.

In the event that the Licensed Product is sold as a ** will be calculated by **
containing the ** containing the **.  Regarding prices **, if these are ** that
are included in the **, then the applicable Party shall be entitled to make a
proportional adjustment to such prices in calculating the royalty-bearing Net
Sales of the **.  If the ** cannot be determined for the ** containing the **,
the calculation of ** will be agreed by the Parties based on the relative value
contributed by each component (each Party’s agreement not to be unreasonably
withheld or delayed).

“Non-Development Studies” means any Clinical Studies other than Development
Studies, including any Territory Specific Studies and Investigator Sponsored
Studies.

“Novartis Agreements” means (i) the license and co-development agreement dated
September 15, 2006, between Cell Therapeutics, Inc., Cell Therapeutics Europe
S.r.l, and Novartis International Pharmaceutical Ltd (“Novartis”) and (ii) the
termination agreement dated January 3, 2014 between Cell Therapeutics, Inc. and
Novartis.

“Out-of-Pocket Costs” means all direct project expenses incurred in respect of
Third Parties after the Effective Date, which are specifically identifiable and
incurred for services or materials provided by them directly in their
performance of the Development  in accordance with the Development Plan and
Development Budget or activities pursuant to the Joint Marketing Plan, as
appropriate; such expenses to have been recorded as income statement items in
accordance with Accounting Standards and for the avoidance of doubt, not
including pre-paid amounts (until expensed in accordance with applicable
Accounting Standards) or recoverable taxes.  For clarity, Out-of-Pocket Costs do
not include capital expenditures, FTE travel expenses or items intended to be
covered by FTE costs.

“Patent” means any of the following, whether existing now or in the future,
anywhere in the world:  (i) any patents and patent applications (including
provisional applications), (ii) any patent applications filed either from such
patents or patent applications (including all provisional applications,
divisionals, continuations, substitutions, continuations-in-part,
re-examinations, reissues, additions, renewals, extensions, registrations, and
supplemental protection certificates and the like of any of the foregoing) or
from an application claiming priority from either of these, including
continuations, continuations-in-part, divisionals, converted provisionals,
continued prosecution applications, and substitute applications, (iii) any
patents issued based on or claiming priority to any such patent applications in
(i) and (ii), (iv) any and all extensions or restorations by existing or future
extension or restoration mechanisms, including adjustments, revalidations,
renewals, reissues, re-examinations and extensions (including any supplementary
protection certificates and the like) of the foregoing patents or patent
applications in (i), (ii) and (iii), and (v) any similar rights, including
so-called pipeline protection, or any importation, revalidation, confirmation or
introduction patent or registration patent or patents of addition to any of such
foregoing patents or patent applications.

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, business trust, joint venture, Governmental Authority,
association or other entity.

“PMDA” means Japan’s Pharmaceuticals and Medical Devices Agency or any successor
entity thereto.

“Product Liability Claims” means any product liability claims asserted or filed
by Third Parties (without regard to their merit or lack thereof), seeking
damages or equitable relief of any kind, relating to personal injury, wrongful
death, medical expenses, an alleged need for medical monitoring, consumer fraud
or other alleged economic losses, allegedly caused by the Licensed Product, and
including claims by or on behalf of users of the Licensed Product (including
spouses, family members and personal representatives of

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

such users) relating to the use, sale, distribution or purchase of the Licensed
Product sold by or on behalf of a Party or such Party’s Affiliates or
Sublicensees, including, but not limited to, claims by Third Party payers, such
as insurance carriers and unions.

“Regulatory Approval” means, with respect to a Licensed Product in any country
or jurisdiction, any and all approvals (including any NDA and MAA approvals but
excluding any pricing and reimbursement approvals), licenses, permits,
certifications, registrations or authorizations of any Regulatory Authority
necessary under Applicable Law in a country or other jurisdiction in order to
commercially distribute, Manufacture and have Manufactured, sell or market the
Licensed Product (or new indication for such Licensed Product ) in such country
or jurisdiction.

“Regulatory Authority” means any Governmental Authority or other authority
responsible for reviewing Regulatory Materials and/or granting Regulatory
Approvals for Licensed Product, including the FDA, EMA and any corresponding
national or regional regulatory authorities.

“Regulatory Exclusivity Rights” means, with respect to the Licensed Product and
a particular country or regulatory jurisdiction, the exclusive legal right
granted by the relevant Regulatory Authority either to market and sell such
Licensed Product in that country or regulatory jurisdiction or the exclusive
right to the use of or reference to clinical Data in relation to such Licensed
Product in that country or regulatory jurisdiction.

“Regulatory Materials” means regulatory applications, submissions, dossiers,
notifications, registrations, case reports forms, common technical documents,
question and answers with Regulatory Authorities, Regulatory Approvals and/or
other filings made to or with, or other approvals granted by, a Regulatory
Authority that are necessary or reasonably desirable in order to Develop,
Manufacture, conduct Medical Affairs Activities regarding or Commercialize the
Licensed Product in a particular country or regulatory jurisdiction (but
excluding any pricing and reimbursement approvals).  Regulatory Materials
include IND/IMPDs, MAAs, MAs and DMFs and any foreign country equivalents of the
foregoing.

“Respective EU Territory” means with respect to Servier, the Servier EU
Territory, and with respect to CTI, the CTI EU Territory.

“Respective ex-EU Territory” means with respect to Servier, the Servier ex-EU
Territory, and with respect to CTI, the CTI ex-EU Territory.

“Respective Territory” means with respect to Servier, the Servier Territory, and
with respect to CTI, the CTI Territory.

“Royalty Term” means, on a country-by-country basis, the period commencing on
the First Commercial Sale of a Licensed Product in a country and ending on the
latest of (a) ** thereafter, (b) expiration of the last-to-expire Valid Claim of
a Licensed Patent that Covers the composition of matter of the Licensed Product
in the country in which it is sold, or (c) the expiration of all Regulatory
Exclusivity Rights with respect to such Licensed Product in the country in which
it is sold.

“Safety Reason” means Servier’s reasonable belief, that, based upon scientific
data that there are safety and public health issues relating to the Licensed
Product such that the medical benefit/risk ratio of such Licensed Product is
sufficiently unfavorable as to materially compromise the welfare of patients to
Develop or Commercialize or to continue to Develop or Commercialize it.

“Senior Officers” means the senior officers designated by each Party for the
purposes hereof.

“Servier EU Territory” means the countries of the Servier Territory in the
European Union.

“Servier Ex-EU Territory” means the countries of the Servier Territory outside
of the European Union.

“Servier Key Markets” means **.

“Servier Territory” means the entire world, but excluding the CTI Territory.

“Sublicensee” means a Third Party which is a sublicensee of either Party’s
rights hereunder in accordance with the terms and conditions of this
Agreement.  For sake of clarity, Sublicensees do not include subcontractors,
contract sales forces, CROs, CMOs, wholesalers, distributors or the like, even
if they are granted a limited right to resell the Licensed Product sold to any
of them, and, further, Sublicensees do not include such Party’s Affiliates.

“Territory Specific Study” means any Clinical Study or non-clinical study that
is required only by Regulatory Authorities in any given jurisdiction (or group
of jurisdictions) in order to obtain or maintain Regulatory Approval for the
Licensed Product in such

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

jurisdiction (or group of jurisdictions) but not by the EMA or by the Regulatory
Authorities in other jurisdictions (or group of jurisdictions).

“Third Party” means any entity other than CTI or Servier, and their respective
Affiliates; provided, however, that, for clarity, it is agreed that the Parties’
respective Generics Affiliates shall be deemed to be “Third Parties” and not
“Affiliates” for purposes of this Agreement.

“Third Party Claim” means any and all claims of Losses that are asserted by a
Third Party (other than any Generic Affiliate), including any Product Liability
Claims.

“University of Vermont Agreement” means that certain license agreement dated
March 8, 1995, as amended, between Boehringer Mannheim Italy and the University
of Vermont (the “University of Vermont”).

“Valid Claim” means any claim of a Patent (other than a Joint Patent) that is
issued and unexpired and has not been revoked or held unenforceable or invalid
by a final, nonappealable decision of a court or other Governmental Authority of
competent jurisdiction or a final decision of a court or other Governmental
Authority of competent jurisdiction that has not been appealed within the time
allowed.  Notwithstanding the foregoing, if a claim of a pending patent
application has not issued as a claim of a patent ** after the filing date from
which such claim takes priority, such claim shall not be a Valid Claim for the
purposes of this Agreement, unless and until such claim issues as a claim of any
issued patent (from and after which time the same would be deemed a Valid Claim
subject to the first sentence of the definition above).

Additional Definitions.  Each defined term used in this Agreement but not set
forth above is defined in the body of this Agreement as indicated below.

 

Term

 

Section

“Accelerated Arbitration Procedure”

 

15.2

“Additional Committee”

 

3.5

“Additional Study”

 

5.6.1.2(ii)

“Agreement”

 

Preamble

“Alliance Manager”

 

3.8

“Annual Sales”

 

10.3

“Arbitration”

 

15.1

“Arbitration Request”

 

15.1

“Auditor”

 

10.10.1

“Business Combination Transaction”

 

Definition of “Change of Control Transaction”

“Claim Notice”

 

16.4.1

“CMOs”

 

9.2

“Co-Chair”

 

3.3.3

“Committee”

 

3.3.1

“Competing Product Affiliation Transaction”

 

8.2.1

“Corrective Action”

 

6.3.1

“Cost Report”

 

5.5.3

“CTI”

 

Preamble

“CTI EU Rights”

 

2.6

“CTI Indemnitee”

 

16.2

“CTI Trademark”

 

11.7.1

“CTI US “

 

Preamble

“CTILS”

 

Preamble

“Development Budget”

 

5.2

“Development Plan”

 

5.2

“Disclosing Party”

 

Definition of “Confidential Information”

“Dispute”

 

15.1

“Effective Date”

 

Preamble

“Electing Party”

 

8.2.1

“EU Sales”

 

10.4

“ex-EU Sales”

 

10.4

“France PO”

 

7.6

“Generics Affiliates”

 

Definition of “Affiliate”

“Head Licenses”

 

10.6.4(A)

“IFRS”

 

Definition of “Accounting Standards”

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

Term

 

Section

“Indemnified Party”

 

16.4.2.2

“Indemnifying Party”

 

16.4.2.1

“IRIS”

 

Preamble

“Italy PO”

 

7.6

“Japanese Extra Costs”

 

5.1.2

“Joint Executive Committee” or “JEC”

 

3.1.1

“Joint Marketing Costs”

 

7.3.2

“Joint Marketing Plan”

 

3.2.2.4

“Joint Steering Committee” or “JSC”

 

3.2.1

“Licensed IP Claims”

 

11.4.1

“LLS”

 

Preamble

“Manufacturing Know-How”

 

9.6

“Marketing Cost Report”

 

7.4.3

“Marketing Reconciliation Report”

 

7.4.4  

“Medical Journals”

 

12.4.1

“Negotiation Notice”

 

2.6

“NHL”

 

Recitals

“Non-Proposing Party”

 

5.6.1

“Novartis”

 

Definition of “Novartis Agreements”

“Opt-In Right”

 

5.6.2

“Outstanding Voting Securities”

 

Definition of “Change of Control Transaction”

“Party” or “Parties”

 

Preamble

“Paying Party”

 

10.7

“Permitted Deductions”

 

Definition of “Net Sales”

“PIX Milestone”

 

10.2

“PIX Positive Outcome”

 

5.2.2

“PIX Protocol”

 

5.2.1

“Prior CDA”

 

Definition of “Confidential Information”

“Proposing Party”

 

5.6.1

“Quality Agreement”

 

9.3

“Quintiles Agreement”

“Quintiles Commercial”

 

7.6

7.6

“Receiving Party”

 

Definition of “Confidential Information”

“Recipient Party”

 

10.09

“Reconciliation Report”

 

5.5.4

“Regulatory Milestone Payment”

 

10.2

“Royalties”

 

10.4

“Royalty Report”

 

10.5.2

“Rules”

 

15.1

“Sale Milestone Payment”

 

10.3

“Scientific Meeting”

 

12.4.2

“Scientific Paper”

 

12.4.1

“Seller”

 

Definition of “Net Sales”

“Servier”

 

Preamble

“Servier Indemnitee”

 

16.1

“Servier Product Trademarks”

 

11.7.2

“Sole Invention”

 

11.2

“Sole Invention Patents”

 

11.2

“Supply Agreement”

 

9.2

“**”

 

5.2.3

“Third Party IP Claims”

 

11.4.1

“Transfer”

 

17.1

“University of Vermont”

 

Definition of “University of Vermont Agreement”

“Withholding Taxes”

 

10.09

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

ARTICLE 2

LICENSE

2.1    License Grant.  In accordance with the terms and conditions of this
Agreement, CTI hereby grants to Servier:

2.1.1    an exclusive (even as to CTI) and sublicensable (subject to Section
2.3), royalty-bearing right and license under the Licensed Intellectual Property
to Develop, have Developed, Commercialize, have Commercialized, and conduct and
have conducted Medical Affairs Activities regarding the Licensed Compound and
the Licensed Product(s) in the Field in the Servier Territory, provided that CTI
shall be entitled to conduct or have conducted Development activities with
respect to the Licensed Compound and/or Licensed Product(s) in the Servier
Territory pursuant to the Development Plan;

2.1.2    subject to Servier or a Third Party engaged by Servier in accordance
with this Agreement undertaking Manufacture of Drug Substance, Drug Product or
Finished Product as provided in, and subject to the provisions of, Article 9, a
sublicensable (subject to Section 2.3) non-exclusive, royalty-bearing right and
license under the Licensed Intellectual Property to Manufacture, have
Manufactured, import and have imported, anywhere in the world the Licensed
Compound and Licensed Product(s) solely to the extent provided in Article 9 for
use, Development, Medical Affairs Activities and Commercialization in the Field
in the Servier Territory; and

2.1.3    a sublicensable (subject to Section 2.3), non-exclusive,
royalty-bearing right and license under the Licensed Intellectual Property to
conduct or have conducted Development activities with respect to Licensed
Compounds and/or Licensed Product in the CTI Territory pursuant to the
Development Plan and/or solely in support of Development, Medical Affairs
Activities and Commercialization of Licensed Product in the Field in the Servier
Territory.

2.2    License to CTI. Subject to the terms and conditions of this Agreement,
Servier hereby grants to CTI a non-exclusive, royalty free, sublicensable right
only with the prior written consent of Servier, such consent not to be
unreasonably withheld or delayed, and license under the Know-How generated by
Servier after the Effective Date pursuant to this Agreement and any Sole
Inventions and Sole Invention Patents of Servier to: (a) conduct or have
conducted Development activities with respect to the Licensed Compound and/or
Licensed Product(s), (b) Manufacture and have Manufactured the Licensed Compound
and/or Licensed Product(s) anywhere in the world for use, Development, Medical
Affairs Activities and Commercialization in the Field in the CTI Territory and
(c) conduct or have conducted Medical Affairs Activities and Commercialization
with respect to the Licensed Product(s) in the Field in the CTI Territory.

2.3    Sublicensing. Each Party shall have the right, in its sole and absolute
discretion, to sublicense the rights granted to it under this Agreement to any
Third Parties or to disclose and provide to them any of the Know-How licensed to
it in connection therewith, subject to Section 2.2 with respect to CTI and
provided that, in the case of Servier, any Sublicense of the right to
Commercialize the Licensed Product in the European Union or in Japan shall
receive CTI’s prior written approval, which shall not be unreasonably withheld
or delayed.  The grant of any such sublicense shall not relieve the relevant
Party of its obligations under this Agreement, and each such sublicense shall
include restrictions on the Sublicensee preventing it from further sublicensing
the granted rights and shall contain terms, including obligations of
confidentiality and restrictions on use, at least as restrictive as those
contained in this Agreement.  Each Party shall be responsible for the
performance of its Sublicensees and the compliance of each such Sublicensee with
the terms and conditions of this Agreement.  Each Party shall notify the other
within fifteen (15) days of entering into any such sublicense and, at the
request of the other Party, provide a copy thereof which may be redacted to omit
confidential financial information.

2.4    Performance by Affiliates.  Subject to the terms and conditions of this
Agreement, each Party may discharge any obligations and exercise any right
hereunder through any of its Affiliates.  All applicable terms and provisions of
this Agreement shall apply to any such Affiliate to which this Agreement has
been extended to the same extent as such terms and provisions apply to the Party
granting such extension, which Party shall cause such Affiliate to comply with
such applicable terms and provisions.  Each Party shall remain primarily liable
for any acts or omissions of its Affiliates.

2.5    Generic Arms.  Each Party shall put in place a Generics Firewall between,
on the one hand, itself and all of its Affiliates involved in the collaboration
contemplated by this Agreement, and, on the other hand, its Generics Affiliates.

2.6    No Further License.  In the event CTI wishes to grant and/or assign any
rights under the Licensed Patents and Licensed Know How to any Third Party in
any country of the **, CTI shall deliver a written notice to Servier (the
“Negotiation Notice”). If Servier notifies CTI that it does wish to enter into
such negotiations, ** from the date of such notification **. If (i) Servier
notifies CTI that it does not wish to enter into such negotiations or (ii)
Servier and CTI do not enter into a definitive agreement within **, then **,
provided that it **.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

ARTICLE 3

GOVERNANCE

3.1    Joint Executive Committee.

3.1.1    Within ** after the Effective Date, the Parties shall establish a joint
executive committee (the “Joint Executive Committee” or “JEC”), all in
accordance with this Section 3.1.  The JEC membership and procedures are further
described in Section 3.3.

3.1.2    The JEC shall in particular, in accordance with the decision-making
principles set forth in Section 3.4, manage **.

3.1.3    Unless otherwise agreed upon between the Parties, the JEC shall be
comprised of an equal number of representatives from each of Servier and CTI,
which unless otherwise agreed upon between the Parties, shall be of ** members
of each Party and shall be in accordance with Sections 3.3.2 and 3.3.3.

3.1.4    The JEC will meet in accordance with Section 3.3.4 at least ** (or more
if agreed upon), with the Co-Chairs (as defined in Section 3.3.3 below)
attending in person.  The location of the meetings of the JEC ** the place **
and the place **, with the intent that each such meeting shall be held at the
**.

3.2    Joint Steering Committee.

3.2.1    Within ** after the Effective Date, the Parties shall establish a joint
steering committee (the “Joint Steering Committee” or “JSC”) to assume a general
role of leadership in the collaboration, to oversee ** of the project and the
alliance, facilitate communication and provide a forum to review any
Development, regulatory, Manufacturing, quality and compliance, product
distribution, financial, medical affairs and commercial matters pertaining to
the Licensed Product, all in accordance with this Section 3.2.

3.2.2    The JSC shall in particular, in accordance with the decision-making
principles set forth in Section 3.4 and subject to the provisions of Section
7.1.3:

3.2.2.1    coordinate the activities of the Parties under this Agreement,
including ** with respect to the ** of the ** ;

3.2.2.2    provide ** of the Licensed Product;

3.2.2.3    review and approve ** updates and proposed amendments thereto;

3.2.2.4    review and approve ** to be shared equally under the Agreement;

3.2.2.5    perform such other duties as are expressly assigned to the JSC in
this Agreement, and perform such other functions as appropriate to further the
purposes of this Agreement as may be allocated to it by written agreement of the
Parties;

3.2.2.6    review any proposed Territory Specific Studies, Investigator
Sponsored Studies and Additional Studies;

3.2.2.7    review and approve any Mutual Consent Matters;

3.2.2.8    establish Additional Committees as set forth in Section 3.5 below;

3.2.2.9    attempt to resolve issues presented to it by, and disputes within,
the Additional Committees, in accordance with Section 3.4;

3.2.2.10    prior to **, discuss marketing and branding strategies; and

3.2.2.11    make such determinations as are expressly delegated to it under the
terms of this Agreement.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

3.2.3    Unless otherwise agreed upon between the Parties, the JSC shall be
comprised of ** unless otherwise agreed upon between the Parties, shall be
comprised of ** and shall be in accordance to Sections 3.3.2 and 3.3.3.

3.2.4    The JSC will meet ** (or more if agreed upon), with the Co-Chairs
attending in person **, in accordance with Section 3.3.4.

3.3    General Rules.  The following are general rules applicable to Committees:

3.3.1    Each of the Joint Executive Committee and the Joint Steering Committee
(each, a “Committee”) will have solely the roles and responsibilities assigned
to it in this Article 3 and as otherwise expressly set forth in this
Agreement.  The Committees will have no authority to amend, modify or waive
compliance with this Agreement, to make decisions that conflict with the terms
and conditions of this Agreement, or to create new obligations for a Party not
specified in this Agreement.  Neither the Committees, the Senior Officers, nor
either Party exercising its final decision making power pursuant to Sections 3.4
and 3.7, shall have authority to alter, increase, expand, modify or otherwise
amend, or to waive compliance with, this Agreement.

3.3.2    Committee Membership.  Either Party may replace its respective
committee representatives at any time upon prior written notice to the other
Party.  In the event a Committee member from either Party is unable to attend or
participate in a Committee meeting, the Party who designated such representative
may designate a substitute representative for the meeting in its sole
discretion.  The Alliance Managers appointed by Servier and CTI are ex officio
members of each of the Committees and the Additional Committees.

3.3.3    Committee Co-Chairs.  Each Party shall appoint one of its members in
each Committee to co-chair such Committee’s meetings (each, a “Co-Chair”).  The
Co-Chairs shall (a) ensure the orderly conduct of the Committee’s meetings, (b)
attend each Committee meeting (either in-person, by videoconference or
telephonically, unless otherwise expressly provided herein), and (c) prepare and
issue written minutes of each meeting within ** thereafter accurately reflecting
the discussions and decisions of such meeting.  Unless otherwise agreed, the
Committee shall have at least one (1) representative with relevant
decision-making authority from each Party such that the Committee, subject to
Sections 3.4 and 3.7, is able to effectuate all of its decisions within the
scope of its responsibilities.  In the event the Co-Chair from either Party is
unable to attend or participate in a Committee meeting, the Party who designated
such Co-Chair may designate a substitute Co-Chair for the meeting in its sole
discretion.

3.3.4    Committee Meetings.  All meetings will be conducted in English and may
be conducted by telephone, videoconference or in person as determined by the
Co-Chairs, as appropriate; provided that not less than ** prior written notice
has been given to the other Party, and subject to such other Party’s approval
(not to be unreasonably withheld, delayed or retained), other employees of the
Parties may attend Committee meetings as observers.  Either Party may also call
a special meeting of a Committee (by videoconference or teleconference) by at
least ** prior written notice to the other Party in the event such Party
reasonably believes that a significant matter must be addressed prior to the
next regularly scheduled meeting, and no later than ** prior to the special
meeting, such Party shall provide the Committee with materials reasonably
adequate to enable an informed decision.  The Co-Chair representing the host
Party for each meeting will be responsible for (a) providing an agenda to all
participants in draft form at least ** in advance of the meeting and in final
form at least ** in advance of the meeting, (b) recording the minutes for each
meeting and (c) distributing such minutes to the participants no later than **
after the meeting.  In the event a Party fails to attend a duly called meeting,
and as a result no consensus can be reached, the matter shall be deemed disputed
and shall be escalated or decided as set forth in this Article 3.

3.4    Decision Making.  Other than as set forth herein, in order to make any
decision required of it hereunder with respect to any approval, a Committee must
have present (in person, by videoconference or telephonically) at least the
Co-Chair of each Party (or his/her designee for such meeting).  The Parties will
endeavor to make decisions where required with respect to any approval of a
Committee by consensus of the Co-Chairs.  If a dispute or failure to agree
arises which cannot be resolved, the Co-Chairs of either Party may cause such
dispute or failure to agree to be referred to the Joint Steering Committee for
resolution.  If a dispute or failure to agree arises which cannot be resolved
within the Joint Steering Committee, the Co‑Chairs of either Party may cause
such dispute or failure to agree to be referred to the JEC.  The JEC shall
attempt in good faith to resolve such dispute or failure to agree by unanimous
consent (with the Co-Chairs each having one vote).  If the JEC cannot resolve
such dispute or failure to agree within ** of the matter being referred to it,
then either Party may cause such dispute or failure to agree to be referred to
the Senior Officers for resolution.  The Senior Officers shall attempt in good
faith to resolve such dispute or failure to agree by unanimous consent (with the
CTI Senior Officer having one vote and the Servier Senior Officer having one
vote).  If the Senior Officers cannot resolve such dispute or failure to agree
within ** of the matter being referred to them, then the resolution and/or
course of conduct shall be determined as follows:

3.4.1    the matter would be finally decided solely by CTI with respect to
matters related to **, and solely by Servier with respect to matters related to
the **, provided that in each case, the matter ** ; and

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

3.4.2    with respect to the Mutual Consent Matters, all disputes or failures to
agree shall be resolved only by unanimous consent of the Senior Officers (with
the CTI Senior Officer having one vote and the Servier Senior Officer having one
vote). For the avoidance of doubt, **.

3.4.3    For the avoidance of doubt, each Party shall have the final decision
making authority with respect to **, in each case to the extent related to **,
the activities to be conducted ** in connection therewith, the cessation or
suspension of any **.

3.4.4    If a matter relating to ** is escalated pursuant to this Section 3.4 or
Section 15.1 but requires urgent action (including any matter involving the
safety of patients in **), such Party shall be entitled to take all
precautionary actions pending such escalation without prejudice to the other
Party’s right to seek damages or an injunction or other equitable relief with
respect to any actual or threatened breach of this Agreement or otherwise to
prevent or avoid irreparable harm.

3.5    Additional Committees.  From time to time, the JSC may establish
permanent or ad hoc committees, including a permanent committee devoted to
matters relating to the EU, to oversee particular projects or activities within
the scope of its responsibilities hereunder, and such committees will be
constituted as the JSC determines (each, an “Additional Committee”).  If any
Additional Committee is unable to reach a decision on any matter after
endeavoring in good faith to do so, such matter shall be referred to the JSC for
resolution as provided in Section 3.4.

3.6    Interactions between the Committees and the Additional Committees.  The
Parties recognize that while they will establish the Committees and Additional
Committees for the purposes hereof, each Party may maintain such internal
structures (including its own committees, teams and review boards) as it deems
appropriate, which structures to be involved in administering such Party’s
activities under this Agreement.  The Parties shall establish procedures to
facilitate communications between each Committee and Additional Committee
hereunder and the relevant internal committees, teams or boards within each
Party in order to maximize the efficiency of the Parties’ activities pursuant to
this Agreement.

3.7    Day-to-Day Decision-Making Authority.  Each Party shall have day‑to‑day
decision-making authority with respect to the Development, Manufacturing,
Medical Affairs Activities and Commercialization of Licensed Product in its
Respective Territory, provided that such decisions are not inconsistent with the
then current Development Plan, Development Budget, other decisions of the
Committees within the scope of their authority specified therein, or the terms
and conditions of this Agreement.

3.8    Alliance Managers.  Each of Servier and CTI shall appoint one senior
representative who possesses a general understanding of development, regulatory,
manufacturing and commercialization matters to act as its respective alliance
manager for this relationship (each, an “Alliance Manager”).  Each Party may
replace its respective Alliance Manager at any time upon written notice to the
other in accordance with this Agreement.  Any Alliance Manager may designate a
substitute to temporarily perform the functions of that Alliance Manager.  Each
Alliance Manager shall be charged with creating and maintaining a collaborative
work environment within and among the Committees.  Each Alliance Manager will
also be responsible for, in each case, subject to Section 7.1.3:

3.8.1    coordinating the relevant functional representatives of the Parties in
Developing and executing key strategies and plans for the Licensed Product in an
effort to ensure consistency and efficiency within the CTI Territory and in the
Servier Territory;

3.8.2    providing a primary point of communication responsible for facilitating
the flow of information and for seeking consensus both within the respective
Party’s organization and together regarding key strategy and plan issues;

3.8.3    ensuring that the governance procedures and the rules set forth herein
are complied with;

3.8.4    identifying and raising disputes to the relevant Committee for
discussion in a timely manner; and

3.8.5    planning and coordinating internal and external communications in
accordance with the terms of this Agreement.

3.8.6    The Alliance Managers shall be entitled to attend all Committee and
Additional Committee meetings.  Each Alliance Manager may bring any matter to
the attention of the Committees and Additional Committees where such Alliance
Manager reasonably believes that such matter requires attention of the
Committees and Additional Committees.

3.9    Cost of Governance.  The Parties agree that the costs incurred by each
Party in connection with its participation at any meetings under this Article 3
shall be borne solely by such Party.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

ARTICLE 4

PROVISION OF DATA AND KNOW-HOW

4.1    Know-How Transfer.

4.1.1    Promptly after the Effective Date, CTI shall transfer to Servier the
Licensed Know-How, as well as any Regulatory Materials and Regulatory Approvals
(subject to Section 6.1.1) and any pricing and reimbursement approvals obtained
prior to the Effective Date in the Servier Territory (other than the Know-How
related to Manufacturing, which is covered by Article 9).  Such transfer shall
occur in a manner and following a reasonable schedule to be established by the
JSC and a list that sets forth the specific Licensed Know-How to be provided to
Servier.  

4.1.2    Thereafter on a continuing basis for the duration of this Agreement,
CTI shall promptly make available to Servier all additional Licensed Know-How
which comes into existence from time to time and Servier shall promptly make
available to CTI all Know-How licensed to CTI pursuant to Section 2.2, which
comes into existence from time to time (other than the CTI Know-How related to
Manufacturing, which is covered by Article 9 with respect to transfers by CTI to
Servier), including all Data generated under any Development Plan or Territory
Specific Study (for purposes of Section 5.6.3) or under any Additional Study in
accordance with Section 5.6.

4.2    Rights of Reference; Use of Data.

4.2.1    Each Party shall have the right to **, file or incorporate by reference
in its Respective Territory any Regulatory Materials (and any Data contained
therein) filed by the other Party or the other Party’s Affiliates for the
Licensed Product in order to enable the applicable Party (and its Affiliates and
Sublicensees) to Develop, Manufacture, conduct Medical Affairs Activities and
Commercialize the Licensed Product in accordance with this Agreement, subject to
the provisions of Section 5.6 with respect to Additional Studies.  

4.2.2    Each Party will provide, and cause its Affiliates to provide,
reasonable cooperation to the other Party to effect the foregoing (including
permitting the other Party and/or any relevant Regulatory Authority to inspect
any such Regulatory Materials upon reasonable notice).  Each Party shall, on
written request by the other Party, provide to such requesting Party and to any
specified Regulatory Authority a letter, in the form reasonably required by such
requesting Party, acknowledging that such requesting Party (or its Affiliates
and Sublicensees) has the above right of reference to any such Regulatory
Materials.

4.2.3    In the event that the Regulatory Materials to be cross‑referenced,
filed or incorporated by reference include any DMF of a Third Party
manufacturer, such rights of cross-reference, filing or incorporation by
reference shall be subject to such obligations and restrictions as the
applicable Party may have to such Third Party manufacturer with respect to the
use or disclosure of its DMF.

4.2.4    Notwithstanding any provision herein, no Party shall be entitled to,
nor shall it allow any of its Affiliates or Sublicensees to nor grant any Third
Party any right to, directly or indirectly cross-reference, ** in order to ** ;
provided, however, that nothing in this Section is intended to ** in any manner
the ** in the same way as ** would be able to ** ; provided, further, ** in
connection with any **.

4.3    Disclaimer.  Other than as expressly set forth in this Agreement, any
Data disclosed by a Party to the other Party under this Agreement is provided on
an “as is” basis, without any warranty (express or implied) of any kind, and the
Disclosing Party expressly disclaims all such warranties to the maximum extent
permitted under Applicable Law.  The Receiving Party on behalf of itself and its
Affiliates and Sublicensees accepts all risk and liability in relation to the
use of the Data received from the Disclosing Party under this Agreement and
shall indemnify and hold harmless the Disclosing Party from any Third Party’s
claim(s) based upon such Data as provided in Article 16.

ARTICLE 5

RESEARCH & DEVELOPMENT

5.1    Development.  The Parties will collaborate in the Development of the
Licensed Product pursuant to the Development Plan as described below.  Except as
otherwise provided in the Development Plan and, with respect to the European
Union, in Section 6.1, **.

5.1.1    CTI shall use Commercially Reasonable Efforts in connection with its
Development activities, including its activities pursuant to any Development
Plan, provided that given the value of the ** for the Development and
Commercialization of the Licensed Product, with respect to the **, CTI shall:

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

5.1.1.1    conduct ** with respect to the opening of European centers, including
**, the Development Costs due solely to such **, and take into account Servier’s
comments with respect to the selection of centers **, provided **, with
consideration to clinical trial conduct issues, with contact for such centers,
and failure to achieve any of the results referred to in this Section 5.1.1.1
**, provided that CTI has exercised diligent efforts with respect thereto;

5.1.1.2    keep Servier promptly updated on the progress and/or any difficulties
with respect to the **, including the opening of centers; and

5.1.1.3    send regular updates to ** and ** on an annual basis, provided that
all such communications shall be submitted to Servier for review in accordance
with Section 6.1 below.

5.1.2    ** evaluate the opportunity to include a **, and subject to agreement
of both CTI and Servier **.   **   In particular, during such period, (i) CTI
shall **, and the Parties shall ** and (ii) ** Sections 6.2 to 6.4 and Article
16. Commencing upon ** in connection with all other Development activities, **,
and will cooperate fully with CTI’s Development activities prior to **.  

5.2    Development Plan.  The activities of the Parties with respect to the
Development of the Licensed Product shall be conducted in accordance with one or
more written development plans, which shall set forth the specific activities to
be conducted by each Party for each such Licensed Product and the estimated
timelines (either the Initial Development Plan or Subsequent Development
Plan(s), as applicable, together, the “Development Plan”) and the associated
budgets (together, the “Development Budget”).

5.2.1    Initial Development Plan.  The Development Plan shall initially consist
of the ** and the required pediatric investigational trial(s) (the “Initial
Development Plan”), provided that the Development Costs related to any such
pediatric investigational trial(s) shall be solely borne by **.  The latest
version of the protocol for the PIX306 Trial (the “PIX Protocol”) has been made
available to Servier prior to the date hereof and is incorporated by reference
to this Agreement. ** in consultation with ** will evaluate the opportunity to
extend the ** prior to the ** in accordance with Section 5.1.2.

5.2.2    Subsequent Development Plans. **, subsequent versions of the
Development Plan (each, a “Subsequent Development Plan”) may be agreed upon
between the Parties to include:

5.2.2.1   ** for a new indication; provided that the return on investment for
such **, taking into account in particular the scope and duration of the
underlying Regulatory Exclusivity Rights, is acceptable to the Parties, it being
understood that ** ;

5.2.2.2   **, or other commitments made by CTI **); and/or

5.2.2.3    any other Clinical Studies that the Parties agree to include in the
Subsequent Development Plan,

in each case, subject to the Parties’ agreement as to a Development Plan and
budget as well as any other specific terms and conditions to which the Parties
may agree.

5.2.3     **.  CTI may decide to start a Development Study of the Licensed
Product in ** patients in the ** and with respect to the dose determination
portion of such study, in the **, subject to Servier’s reasonable approval of
the study protocol, centers and principal investigator(s) in **, prior to the **
and the Parties’ agreement as to a Subsequent Development Plan, subject to the
provisions of the last sentence of Section 5.6.1.2.  If CTI does so, such
Development Study shall be regarded as an Additional Study for purposes of
Section 5.6.1.2, provided that the percentage of Development Costs to be paid by
Servier to use the related Data pursuant to Section 5.6.2 shall be ** equal to
** at any time before the later to occur of **.

5.2.4    Development Budget.  The JSC shall adopt and approve the Development
Budget, which shall encompass the activities contemplated in any Subsequent
Development Plan and any other matter agreed to by the JSC.

5.2.5    Reports.  Each Party shall provide the other Party and the JSC with
regular reports detailing its Development activities, and Development Costs
under the Development Plan and the results of such activities at each regularly
scheduled JSC meeting.  Each Party shall also include in the regular reports a
forecast of the amount by which the Party is above or below the Development
Budget promptly after the end of each Calendar Quarter.  The frequency,
distribution list and format of all such reports shall be determined by the JSC;
provided that: (a) all Clinical Study reports shall be in ** ; (b) reports for
all non-clinical studies with a GLP status, shall be in ** ; and (c) for non-GLP
non-clinical studies, **.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

5.2.6    Amendments.  Beginning with the first ** following the Effective Date,
** (no later than respectively ** and **), or more often as the JSC deems
appropriate, the JSC shall review and, as required, prepare an update and
amendment to the Development Plan and Development Budget (including activities
and costs on a study by study basis by **) for approval by the JSC.  Each such
updated and amended Development Plan shall reflect any changes, additions,
re-prioritization of the studies and/or indications within, and/or reallocation
of resources with respect to, the Development of the Licensed Product.  Once
approved by the JSC, an amended Development Plan and Development Budget shall
become effective and supersede the previous Development Plan and Development
Budget as of the date of such approval.

5.3    Responsibilities under the Development Plan. The Parties agree that to
the extent appropriate, **.  Each Party’s responsibilities under the Development
Plan are apportioned as follows.

5.3.1    Servier shall be **, CTI shall be **, if the anticipated number of
clinical sites for the Clinical Study are **, if the **, provided that if
Clinical Studies pursuant to the **.

5.3.2    Before commencement of each Clinical Study pursuant to **.

5.4    Development Costs.

5.4.1    Unless otherwise agreed by the Parties, the Development Costs incurred
by ** will be borne at fifty percent (50%) by CTI and fifty percent (50%) by
Servier, provided that ** during the term of this Agreement.

5.4.2    For the avoidance of doubt, other than as provided in Section 5.4.1
with respect to Development Costs, ** of the development costs incurred by **
for the Licensed Product (including **) and ** of the development costs incurred
by ** for the Licensed Product (including **).

5.5    Estimates, Accruals, Reconciliation and Reimbursement.

5.5.1    Upon initiation of Development activities by Servier, the Parties shall
negotiate in good faith a provision with respect to the reporting of the monthly
estimated Development Costs incurred in material excess of the amount allocated
for such month in the Development Budget.

5.5.2    Within ** following the last day of each Calendar Quarter, during such
time as it is conducting Development activities, each Party shall provide to the
other its good faith estimate of its Development Costs incurred with respect to
the immediately prior quarter pursuant to Section 5.4.1. The Parties acknowledge
that the above reporting terms have been negotiated in order to enable CTI to
comply with the requirements of the Italian Financial Market Authority and the
United States Securities and Exchange Commission (together, the “Financial
Authorities”), and to enable prompt quarterly closing. Should the requirements
imposed by the Financial Authorities on CTI to make such quarterly closing
change over time, the Parties agree to discuss in good faith an extension of the
time period for providing the information to CTI pursuant to this Section 5.5.2.

5.5.3    Within ** after the end of each Calendar Quarter, each Party shall
provide the other Party with a detailed statement of the Development Costs (i.e.
Out-of-Pocket Costs invoiced by vendor pursuant to Section 5.4.1 and FTE Costs
incurred by such Party pursuant to Section 5.4.1) in a format to be agreed upon
by the Parties (the “Cost Report”).

5.5.4    Within ** after the end of each Calendar Quarter, Servier shall provide
CTI with a written report (the “Reconciliation Report”) setting forth in a
format to be agreed-upon by the Parties, the calculations of each Party’s share
of such Development Costs for the previous Calendar Quarter.  Such
Reconciliation Report shall include for such Calendar Quarter (i) the Cost
Report in accordance with Section 5.5.2, and each Party’s respective share
thereof, and (ii) the net payment due from one Party to the other Party in
accordance with this Section 5.5.

5.5.5    Any net payment owed from one Party to the other Party shall be paid
within ** following such reconciliation, provided that if a Party disputes an
amount provided in such Reconciliation Report then such disputed amount shall be
reviewed by the JSC, and any net payment owed with respect to the undisputed
amounts shall be paid within the above set forth timeline.  If requested by a
Party, any invoices or other supporting documentation for any payments to a
Third Party shall be promptly provided.

5.6    Additional Studies.

5.6.1    If a Party (including through its Affiliates or Sublicensees) wishes to
conduct one or more additional Development Studies which Data could be used in
the other Party’s Respective Territory (beyond what is then included in an
applicable Development Plan or any Territory Specific Studies) in the Field for
Development of the Licensed Product, such Party

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

(the “Proposing Party”) shall notify the other Party (the “Non-Proposing Party”)
of such proposed studies and provide the Non-Proposing Party with any supporting
Data or publications supporting any such proposal.  In such event, the JSC shall
consider such proposal and evaluate the supporting Data and information in good
faith.  If:

5.6.1.1    the Parties both wish to collaborate in the conduct of such proposed
Development, the Proposing Party shall prepare an amendment to the applicable
Development Plan to include the proposed additional Development Study(ies) and
related budget for review and approval by the JSC; or

5.6.1.2    the Non-Proposing Party is not interested in pursuing any such
proposed additional Development Study(ies) pursuant to a Development Plan, then,
the Non-Proposing Party shall promptly so inform the Proposing Party, and the
Proposing Party (i) shall not perform such Development Study(ies) with respect
to the European Union and (ii) shall have the right to perform the proposed
Development Study(ies) with respect to its Respective ex-EU Territory (the
“Additional Study”) at its own expense.  The Proposing Party shall deliver to
the JSC regular updates on such Additional Study, and promptly following
completion of the Additional Study, a top-line summary of all Data resulting
from such Additional Study.  Notwithstanding the foregoing, the Proposing Party
shall not conduct the Additional Study if the Non-Proposing Party (a) expresses
concerns related to patient safety in the Additional Study and such concerns are
supported or can be verified with scientific data or (b) provides commercial or
scientific data that the Additional Study will adversely affect the Development
or Commercialization of Licensed Product(s) in the Non-Proposing Party’s
Respective Territory or the overall marketing or branding strategy with respect
to the Licensed Product.

5.6.2    If the Non-Proposing Party wishes to obtain access to and have the
right to use the Data resulting from any Additional Study(ies) in its Regulatory
Materials to support any NDA or MAA filings or extension of a Regulatory
Approval or any pricing and reimbursement applications, or to otherwise use or
disclose such Data, including without limitation for any commercial or medical
education purpose (the “Opt-In Right”) in its Respective ex-EU Territory (other
than pursuant to Section 5.6.3 below), it may do so by notice in writing to the
Proposing Party at any time, provided that upon the exercise of its Opt-In
Right, the Non-Proposing Party shall reimburse the Proposing Party for ** of its
Development Costs for such Additional Study(ies).  Following such payment, the
Data resulting from the Additional Study will be treated for purposes of this
Agreement as Data resulting from the Development Plan.  

5.6.3    Notwithstanding anything to the contrary in this Agreement, each Party
shall have access to and the right to use at no cost to such Party all Data
resulting from Additional Studies and Non Development Studies conducted by or on
behalf of the other Party, its Affiliates and its Sublicensees solely as
necessary to comply with safety reporting or other similar regulatory
requirements in its Respective Territory, and provided that such Party’s license
rights and rights of reference to such Data shall be limited solely to such
purpose or to other purposes to the extent that such other purposes are
necessary to comply with mandatory regulatory requirements.

5.6.4    Notwithstanding anything to the contrary in this Agreement, each Party
shall have access to and the right to use at no cost to such Party all Data
resulting from Clinical Studies that are Non-Development Studies conducted or
funded by or on behalf of the other Party, its Affiliates and its Sublicensees,
provided that in each case, such Party’s license rights and rights of reference
to such Data shall not include commercially sensitive information regarding
Medical Affairs Activities and Commercialization activities in the other Party’s
Respective EU Territories.

5.7    Clinical Studies in the Other Party’s Respective Territory.

5.7.1    In the event that, in furtherance of its Development activities for
Licensed Product(s) in its Respective Territory, a Party believes it needs to
conduct Clinical Studies which include one or more sites in the other Party’s
Respective Territory (outside of the Development Plan), then the requesting
Party shall provide written notice to the JSC of the ** (including the **
involved in the **, and seek the other Party’s consent to conduct such study
using sites in such other Party’s Respective Territory.

5.7.2    For the avoidance of doubt, either Party may conduct Non-Development
Studies within its own Respective Territory subject to the review by the JSC of
those Non-Development Studies referred to in Section 3.2.2.6, and neither Party
shall conduct Non- Development Studies (or other Medical Affairs Activities)
within the Respective Territory of the other Party, except as provided in
Section 5.7. or otherwise approved in writing by the other Party.  

5.8    Development in CTI Territory. Notwithstanding anything to the contrary in
this Agreement, and further notwithstanding any Data disclosed by Servier under
this Agreement, the Parties agree and acknowledge that Servier shall have no
involvement whatsoever in, and shall not be obligated to participate in, the
Development, Commercialization, Medical Affairs Activities and/or Manufacture of
Licensed Product in or for the CTI Territory other than to the extent expressly
set forth in the Development Plan and such other obligations as are expressly
provided herein.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

5.9    Development Records. Each Party shall (and shall cause its Sublicensees
to) maintain complete and accurate records (in the form of technical notebooks
and/or electronic files where appropriate) of all work conducted by it or on its
behalf (including by Sublicensees) under the Development Plan.  Such records,
including any electronic files where such Data may also be contained, shall
fully and properly reflect all work done and results achieved in sufficient
detail and in good scientific manner appropriate for patent and regulatory
purposes.  Each Party shall have the right to review and receive a copy of such
records (including a copy of the databases) maintained by the other Party
(including its Sublicensees) at reasonable times, but no more than ** in any **,
and to obtain access to source documents to the extent needed for patent or
regulatory purposes or for other legal proceedings.  The Parties may agree to
set up an electronic data room in order to manage the exchange of information in
a secure manner.

5.10    Subcontracts. Each Party may perform any of its obligations under this
Agreement through one or more subcontractors and consultants and shall provide
information in that regard to the JSC, provided that:

5.10.1.1    such Party remains responsible for the work allocated to, and
payment to, such subcontractors and consultants as it selects to the same extent
it would if it had done such work itself;

5.10.1.2    the subcontractors and consultants undertake in writing obligations
of confidentiality and non-use regarding Confidential Information that are
substantially the same as those undertaken by the Parties pursuant to Article 12
hereof; and

5.10.1.3    such Party retains Control of all intellectual property developed by
the subcontractors and consultants in the course of performing any such work
under the Development Plan or in connection with Territory Specific Studies for
any Regulatory Authorities in the European Union.

5.11    Personnel. Each Party shall cause its employees, agents and
subcontractors and its Affiliates conducting activities under this Agreement to,
prior to commencing any such activities, have executed an agreement assigning or
transferring Control to any inventions and related intellectual property rights
to the Party by whom they are employed or for whom they are providing services
(or its designated Affiliate).

ARTICLE 6

DATA; REGULATORY MATTERS

6.1    European Union.

6.1.1    The Parties acknowledge that CTI has obtained a conditional MA for the
Licensed Product in the European Union.  Unless otherwise agreed, CTI shall
timely file any further Regulatory Materials, MAA, MA and other Regulatory
Approval applications (including update to the EMA as to ** and any renewal of
the MA) regarding the Licensed Product in the European Union and shall be
responsible for maintaining the MA in the European Union, subject to Section
6.1.3 and Section 11.1 with respect to the ownership of Data. Servier shall be
designated as the sole Party responsible for Medical Affairs Activities and
Commercialization of the Licensed Product in the Servier EU Territory. In
addition, CTI shall take all actions necessary with Servier’s reasonable
cooperation for (i) the timely designation of Servier as ** in the Servier EU
Territory, and (ii) the identification as such on the package leaflet and label
of the Licensed Product in the Servier EU Territory, subject to the availability
of such updated labeling, which the Parties shall cooperate to make available in
a timely fashion.  CTI shall be designated as the Party responsible for Medical
Affairs Activities and Commercialization of the Licensed Product in the CTI EU
Territory.  

6.1.2    The Parties shall between them use Commercially Reasonable Efforts to
prepare and file all necessary Regulatory Materials for the Licensed Product
with Regulatory Authorities in accordance with the respective responsibilities
of the Parties as set forth in the Development Plan and in this Agreement.

6.1.3    Through the JSC, the Parties shall collaborate in the preparation and
agree on the form and content of Regulatory Materials to be submitted to the EMA
which shall be a Mutual Consent Matter.  CTI shall notify Servier of any
Regulatory Materials submitted to or received from the EMA and shall provide
Servier with copies thereof.  CTI shall provide Servier with reasonable advance
notice of all substantive meetings, conferences, and discussions scheduled with
the EMA concerning the Licensed Product, and the Parties shall attend together
such meetings, conferences or discussion and agree in advance on a common
position to be presented by the Parties in this respect. CTI shall provide
Servier with reasonable advance notice (at least **) with all Regulatory
Materials requiring review pursuant to this Section 6.1.3.

6.1.4    Each Party shall, unless prohibited by law, keep the other Party
informed of regulatory developments and quality and compliance matters relating
to the Licensed Product in the European Union, including through regular reports
at the JSC meetings.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

6.1.5   ** shall bear any fees due to a Regulatory Authority in connection with
the filing and maintenance for any Regulatory Approval relating to the Licensed
Product **, as well as any ** incurred to prepare and make any filing for
Regulatory Approval for each of the Licensed Products **. Notwithstanding the
foregoing, each Party shall be responsible for any costs and expenses incurred
as a result of country specific regulatory requirements in its respective
Territory, including country specific labeling.

6.1.6    Each Party may conduct compassionate use programs and Investigator
Sponsored Studies in its own Respective Territory, at its own costs, but not in
the other Party’s Respective Territory.

6.2    Ex-EU Territory.

6.2.1    Unless otherwise provided in the Development Plan, (i) Servier shall be
solely responsible and have the final authority with respect to regulatory
activities (including preparing and filing all Regulatory Materials and
Regulatory Approval applications) regarding the Licensed Product in the Servier
ex-EU Territory in the Field and (ii) CTI shall be responsible and have the
final authority with respect to all regulatory activities (including preparing
and filing all Regulatory Materials and other Regulatory Approval applications)
regarding the Licensed Product in the CTI ex-EU Territory in the Field.

6.2.2    Each Party shall send to the other Party drafts of all Regulatory
Materials intended to be submitted to the Regulatory Authorities, with respect
to CTI, in the CTI ex-EU Territory, and with respect to Servier, in Servier Key
Markets, in draft form and give the other Party **, or in the event of urgent
filings, any shorter reasonable period of time to comment on such drafts of
Regulatory Materials, such comments to be considered in good faith and included
by the Party receiving these comments in its sole discretion.

6.2.3    Each Party shall notify the other Party of any Regulatory Materials
(other than routine correspondence) submitted to or received from the Regulatory
Authorities, with respect to CTI, in the CTI ex-EU Territory, and with respect
to Servier, in Servier Key Markets, and shall provide the other Party with
copies thereof.

6.2.4    Each Party shall, unless prohibited by law, keep the other Party
informed of material regulatory developments and quality and compliance matters
relating to each Licensed Product in the CTI ex-EU Territory with respect to CTI
and in the Servier Key Markets with respect to Servier, including through
regular reports at the JSC meetings.

6.3    Recalls and Complaints.

6.3.1    Each Party shall notify the other Party as promptly as practicable
following the discovery of any issue regarding the Licensed Product that would
be relevant for purposes of determining whether any corrective action (e.g.,
complaints, recall, market withdrawal, or other corrective action) (“Corrective
Action”) is required with respect to the Licensed Product.  Notification of
complaints and the associated Corrective Actions will follow the country and
regional regulatory compliance requirements for notification timing,
investigation and Corrective Action.  Further details for complaint management
will be included in the Quality Agreement.  As promptly as possible following
the issuance of any such notice the JSC shall meet and discuss in good faith
whether any Corrective Action is required with respect to the Licensed
Product.  In the event that the JSC is unable to timely meet or the Parties are
unable to timely agree pursuant to the JSC on any such recall, market
withdrawal, or other Corrective Action:

6.3.1.1    Servier Ex-EU Territory.  Servier, in its sole responsibility and
discretion, shall be entitled to make all decisions with respect to any such
Corrective Action in the Servier Territory; provided, however, that if CTI has
provided notice in writing to Servier requesting Corrective Action with respect
to Licensed Product in the Servier Territory and Servier declines to implement
any such Corrective Action, Servier shall, at its sole expense, indemnify, and
hold harmless the CTI Indemnitees from and against any and all Third Party
Claims that are connected or related in any way whatsoever to such failure to
implement a Corrective Action in the Servier Territory;

6.3.1.2    CTI Ex-EU Territory.  CTI, in its sole responsibility and discretion,
shall be entitled to make all decisions with respect to any such Corrective
Action in the CTI Territory; provided, however, that if Servier has provided
notice in writing to CTI requesting Corrective Action with respect to Licensed
Product in the CTI Territory and CTI declines to implement any such Corrective
Action, CTI shall, at its sole expense, indemnify, and hold harmless the Servier
Indemnitees from and against any and all Third Party Claims that are connected
or related in any way whatsoever to such failure to implement a Corrective
Action in the CTI Territory; and

6.3.1.3    European Union.  CTI shall be free to initiate any such Corrective
Action with respect to the Licensed Product in the European Union that CTI deems
necessary or appropriate, after reasonable consultation with Servier.  In
addition, Servier shall have the right to request CTI to undertake any such
Corrective Action with respect to the

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

applicable Licensed Product in the European Union it deems necessary or
appropriate, in its sole responsibility and discretion, such cooperation not to
be unreasonably withheld.

6.3.2    In each case, the holder of the Regulatory Approval in the applicable
country shall be responsible for the actual implementation of any Corrective
Action with respect to the Licensed Product and shall be entitled to make all
decisions with respect to the implementation of any such Corrective Action with
respect the Licensed Product.  At such implementing Party’s request, the other
Party shall reasonably assist the implementing Party with any such Corrective
Action.

6.3.3    All documented and reasonable costs associated with any Corrective
Action (but excluding all Losses associated with any Third Party Claims, which
shall be subject to the provisions of Article 16) shall be borne by the
manufacturing Party in the event that the Corrective Action is required as a
result of any failure of the Licensed Product to meet the quality requirements
set forth in any Supply Agreement between the Parties governing the manufacture
and supply of such Licensed Product.  In all other cases, all documented and
reasonable costs associated with such Corrective Action with respect to the
Licensed Product will be:  (i) borne by Servier, with respect to Corrective
Actions in the Servier Territory, and (ii) borne by CTI, with respect to
Corrective Actions in the CTI Territory.

6.4    Pharmacovigilance Agreement. Upon the the Effective Date, the Parties
shall enter into a Pharmacovigilance Agreement setting forth the worldwide
pharmacovigilance procedures for the Parties with respect to the Licensed
Product.  This Pharmacovigilance Agreement shall be in accordance with, and
enable both Parties to fulfil all local, national and regional regulatory
reporting obligations under applicable Laws.  This Pharmacovigilance Agreement,
when executed, shall be incorporated herein as Exhibit B, but may be updated as
required independently of this Agreement. The Parties agree that CTI shall be
solely responsible for the global pharmacovigilance database and shall compile
aggregated periodic reports (e.g. Periodic Safety Update Reports and Development
Safety Update Reports).  CTI shall provide Servier with reasonable advance
notice (at least **) with periodic reports for review and comment as set out in
the Pharmacovigilance Agreement and with ad hoc safety reports as otherwise
reasonably requested. Servier shall promptly notify CTI of any adverse events
received from a country with market authorization approval and serious adverse
events originating from Servier-sponsored clinical studies as set out in the
Pharmacovigilance Agreement.  In the event of a conflict between the
Pharmacovigilance Agreement and this Agreement, this Agreement shall prevail.

6.5    No Use of Debarred Person. For the duration of this Agreement, each Party
agrees that it will not use any employee, agent, consultant or contractor that
is debarred by any Regulatory Authority or, to such Party’s Knowledge, is the
subject of debarment proceedings by any Regulatory Authority.  If either Party
learns that any employee, agent, consultant or contractor performing on its
behalf under this Agreement has been debarred by any Regulatory Authority, or
has become the subject of debarment proceedings by any Regulatory Authority, it
will promptly notify the other Party and will prohibit such employee, agent,
consultant or contractor from further performing on its behalf under this
Agreement.

6.6    Notice of Investigation or Inquiry. If any Regulatory Authority (i)
contacts a Party with respect to the alleged improper Development, Manufacture,
Medical Affairs Activities or Commercialization of Licensed Product (anywhere in
the world), (ii) conducts, or gives notice of its intent to conduct, an
inspection at such Party’s facilities to the extent related to any Licensed
Compound or the Licensed Product (anywhere in the world), or (iii) takes, or
gives notice of its intent to take, any other regulatory action with respect to
any activity of such Party that could reasonably be expected to materially
adversely affect any Development, Manufacturing, Medical Affairs Activities or
Commercialization activities with respect to the Licensed Product for use or
sale anywhere in the world, then such Party shall promptly notify the other
Party of such contact, inspection or notice.  The inspected Party shall provide
such other Party with copies of all pertinent information and documentation
issued by any such Regulatory Authority as soon as reasonably practicable after
receipt, and the JSC (or such employees of a Party or its Affiliates as a
Party’s JSC Co-Chair may designate) shall have the right to review and provide
comment in advance, where feasible, of any responses that pertain thereto.

ARTICLE 7

COMMERCIALIZATION

7.1    European Union.

7.1.1    Exclusivity.  Servier will have the exclusive right to conduct Medical
Affairs Activities and Commercialize Licensed Product in countries in the
Servier EU Territory and will be solely responsible for all aspects of the
Medical Affairs Activities and Commercialization of the Licensed Product in the
Servier EU Territory, including planning and implementation, distribution,
booking of sales, pricing and reimbursement.  CTI will have the exclusive right
to conduct Medical Affairs Activities and Commercialize Licensed Product in
countries in the CTI EU Territory and will be solely responsible for all aspects
of the Medical Affairs Activities and Commercialization of the Licensed Product
in the CTI EU Territory, including planning and implementation, distribution,
booking of sales, pricing and reimbursement.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

7.1.2    Commercially Reasonable Efforts.  Servier shall itself, or through its
Affiliates or Sublicensees (if permitted), use Commercially Reasonable Efforts
to (i) seek reimbursement approval in **, and (ii) on a country-by-country
basis, upon registration of Servier as ** and receipt of pricing and
reimbursement approvals where applicable for the Licensed Product in the
applicable country in the Servier Key Markets in the European Union and
continuing thereafter Commercialize the Licensed Product in the Servier Key
Markets of the European Union, until the end of the Royalty Term in such
country.  Subject to compliance with the foregoing, Servier’s decision-making
and activities with respect to Medical Affairs Activities and Commercialization
of the Licensed Product in the Servier EU Territory shall be in Servier’s sole
discretion.

7.1.3    Restrictions on Governance and Information Sharing for the European
Union.  For clarity, there shall be no joint governance, planning or
decision-making with respect to pricing and reimbursement negotiation or
determination and launch timing of the Licensed Product in the Respective EU
Territories.  Moreover, the Parties shall not exchange any commercially
sensitive information regarding such Medical Affairs and Commercialization
activities in their Respective EU Territories. Information required for
compliance or other regulatory matters such as payments to healthcare
professionals will be exchanged and shared by the Parties to the extent
necessary to ensure compliance with, and in accordance with, Applicable Laws.

7.2    Servier ex-EU Territory.

7.2.1    Exclusivity.  Servier will have the exclusive right to conduct Medical
Affairs Activities and Commercialize Licensed Product in countries in the
Servier ex-EU Territory and will be solely responsible for all aspects of the
Medical Affairs Activities and Commercialization of the Licensed Product in the
Servier ex-EU Territory, including planning and implementation, distribution,
booking of sales, pricing and reimbursement.  CTI will have the exclusive right
to conduct Medical Affairs Activities and Commercialize Licensed Product in
countries in the CTI ex-EU Territory and will be solely responsible for all
aspects of the Medical Affairs Activities and Commercialization of the Licensed
Product in the CTI ex-EU Territory, including planning and implementation,
distribution, booking of sales, pricing and reimbursement.

7.2.2    Commercially Reasonable Efforts.  Servier shall itself, or through its
Affiliates or Sublicensees, use Commercially Reasonable Efforts to Commercialize
the Licensed Product in the Servier Key Markets of the Servier Ex-EU Territory,
commencing, on a country-by-country basis, upon receipt of Regulatory Approval
and pricing and reimbursement approvals where applicable for the Licensed
Product in the applicable country in the Servier Key Markets and continuing
thereafter until the end of the Royalty Term in such country.  Subject to
compliance with the foregoing with respect to Servier Key Markets of the Servier
Ex-EU Territory, Servier’s decision-making and activities with respect to
Medical Affairs Activities and Commercialization of the Licensed Product in the
Servier Territory shall be in Servier’s sole discretion.

7.3    Updates; Joint Marketing Plan and Marketing Budget.

7.3.1    Servier shall provide CTI and the JSC with annual updates with respect
to Medical Affairs Activities and Commercialization of the Licensed Product in
countries in the Servier ex-EU Territory.

7.3.2    The Parties will conduct certain ** marketing activities with respect
to the Licensed Product in accordance with **. ** (“Joint Marketing Costs”),
shall be shared equally between the Parties.

7.3.3    The initial ** shall include **, provided that the Parties agree as to
the **. The allocation of such budget for specific events will be decided by the
JSC.

7.4    Estimates, Accruals, Reconciliation and Reimbursement.

7.4.1    Within ** following the last day of each calendar month during such
time as it is conducting activities pursuant to the Joint Marketing Plan, if a
Party’s good faith estimate of its Joint Marketing Costs incurred with respect
to the immediately prior month pursuant to Section 7.3.2 is different from the
budget for such period included in the ** by more than **, then such Party shall
provide to the other Party such good faith estimate. The Parties acknowledge
that the above reporting terms have been negotiated in order to enable CTI to
comply with the requirements of the Italian Financial Market Authority, and to
enable prompt monthly closing. Should the requirements imposed by the Italian
Financial Market Authority on CTI to make such monthly closing change over time,
the Parties agree to discuss in good faith an extension of the time period for
providing the information to CTI pursuant to this Section 7.4.1.

7.4.2    Within ** following the last day of each Calendar Quarter, during such
time as it is conducting activities pursuant to the Joint Marketing Plan, each
Party shall provide to the other its good faith estimate of its Joint Marketing
Costs incurred with respect thereto during the immediately prior quarter
pursuant to Section 7.3.2.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

7.4.3    Within ** after the end of each Calendar Quarter, each Party shall
provide the other Party with a detailed statement of the ** invoiced by vendor
pursuant to Section 7.3.2 in a format to be agreed upon by the Parties (the
“**”).

7.4.4    Within ** after the end of each Calendar Quarter, Servier shall provide
CTI with a written report (the “**”) setting forth in a format to be agreed-upon
by the Parties, the calculations of each Party’s share of such ** for the
previous Calendar Quarter.  Such ** shall include for such Calendar Quarter (i)
the ** in accordance with Section 7.4.3, and each Party’s respective share
thereof, and (ii) the net payment due from one Party to the other Party in
accordance with this Section 7.4.4.

7.4.5    Any net payment owed from one Party to the other Party shall be paid
within ** following such reconciliation, provided that if a Party disputes an
amount provided in such ** then such disputed amount shall be reviewed by the
JSC, and any net payment owed with respect to the undisputed amounts shall be
paid within the above set forth timeline.  If requested by a Party, any invoices
or other supporting documentation for any payments to a Third Party shall be
promptly provided.

7.5    Termination of Sharing. Without limiting Section 7.1.3, neither Party
shall have an obligation to share or provide any information that such Party’s
counsel has advised the Party would violate Applicable Law.  Without prejudice
to any other remedies, if either Party breaches its obligations under Section
7.1.1 and 8.2, then the other Party shall have no obligation thereafter to share
or provide any Commercialization plans or to discuss at the JSC its Medical
Affairs Activities and Commercialization activities.  In the event of a Change
of Control Transaction involving CTI, then Servier shall have no obligation
thereafter to share or provide any Commercialization plans or to discuss at the
JSC its Medical Affairs Activities and Commercialization activities.

7.6    Quintiles. Servier hereby acknowledges that CTILS is a party to certain
Third Party services agreements covering certain existing Commercialization
activities with Quintiles Commercial Europe Limited and its Affiliates
(“Quintiles Commercial”) with respect to **.  These existing Commercialization
activities are governed by the Quintiles Commercial Master Services Agreement
dated June 1, 2012 (the “Quintiles Agreement”), the **. CTILS hereby agrees that
it shall **.  The Parties agree that **, in which case **, provided that **, the
Parties hereby agree to cooperate in good faith to achieve ** as soon as
reasonably practicable following the Effective Date.  

7.7    Acknowledgement. Servier shall use, in connection with all packaging,
literature, labels and other printed matters, to the extent required by Law, and
where reasonably practicable in light of space limitations, an expression to the
effect that the Licensed Product(s) were developed under license from CTI,
together with the CTI logo.  The provisions of this Section 7.7 shall not apply
to packaging that is in direct contact with a Licensed Product or the Licensed
Product(s) themselves, including vials, blister packs, tablets and capsules.

7.8    Transition Period. Until, on a country by country basis in the Servier EU
Territory, Servier **, has been transferred all pricing and reimbursement
approvals, and has otherwise the full capacity to Commercialize the Product,
CTI, acting its own name and responsibility but on behalf of Servier, shall
fulfill orders arising out of such country of the Servier EU Territory and shall
pay to Servier, with respect to any such Product sale for which the purchase
price is received by CTI, **.  CTI shall promptly inform Servier of any such
orders and follow Servier’s instructions as to the negotiations with Third Party
customers. The Parties shall cooperate in order to obtain such designation, to
transfer such approvals and achieve Servier’s full capacity to Commercialize the
Product in the Servier EU Territory.

ARTICLE 8

COMMERCIAL COVENANTS

8.1    Competing Products.

8.1.1    As partial consideration for CTI’s rights and Servier’s obligations set
forth herein, CTI covenants and agrees that:

8.1.1.1    for the period commencing on ** and ending at ** (the “Non-Compete
Term”) **, it shall not, and it shall cause its Affiliates not to, directly or
indirectly, through assisting a Third Party or otherwise, develop, manufacture,
have manufactured, market, distribute, sell, promote or otherwise Commercialize
any Competing Products within the field of oncology, **, without the prior
written consent of Servier; and

8.1.1.2    it shall (i) include enforceable provisions in any license agreement
prohibiting its licensees for the Non-Compete Term on a country-by-country and
activity-by-activity basis from, directly or indirectly, through assisting a
Third Party or otherwise, developing, manufacturing, marketing, distributing,
selling, promoting or otherwise Commercializing any Competing Products, without
the prior written consent of Servier, with the right to terminate the License in
case of breach of this provision, provided, however, that this requirement shall
not extend to wholesalers,

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

distributors and other counterparties that market, distribute, sell, promote or
Commercialize multiple products that may include Competing Products, and (ii)
use commercially reasonable efforts to enforce the provisions and the
termination rights set forth in subclause (i).

8.1.2    As partial consideration for CTI’s obligations and Servier’s rights set
forth herein, Servier covenants and agrees that:

8.1.2.1    for the Non-Compete Term ** and activity-by-activity basis, it shall
not, and it shall cause its Affiliates not to, directly or indirectly, through
assisting a Third Party or otherwise, develop, manufacture, market, distribute,
sell, promote or otherwise commercialize any Competing Products within the field
of oncology, in **, without the prior written consent of CTI; and

8.1.2.2    it shall (i) include enforceable provisions in any Sublicense
prohibiting its Sublicensees for the Non-Compete Term on a country-by-country
and activity-by-activity basis, from, directly or indirectly, through assisting
a Third Party or otherwise, developing, manufacturing, marketing, distributing,
selling, promoting or otherwise commercializing any Competing Products, without
the prior written consent of CTI, with the right to terminate the Sublicense in
case of breach of this provision provided, however, that this requirement shall
not extend to wholesalers, distributors and other counterparties that market,
distribute, sell, promote or Commercialize multiple products that may include
Competing Products, and (ii) use commercially reasonable efforts to enforce the
provisions and the termination rights set forth in subclause (i).

8.2    Competing Product Affiliation Transaction.

8.2.1    If, at any time during the Non-Compete Term on a country-by-country and
activity-by-activity basis, either Party merges or consolidates with, is
otherwise acquired by, or acquires, a Third Party (including through a Change of
Control Transaction), and if such Third Party (or any of its Affiliates) is as
of the effective date of such transaction engaged in the development,
manufacture or sale of a Competing Product during the Non -Compete Term, as
applicable on an activity-by-activity basis (a “Competing Product Affiliation
Transaction”), then, within ** after the effective date (i.e., after any
pre-clearance or similar regulatory approval periods have expired) of such
Competing Product Affiliation Transaction, such Party or its relevant Affiliate
shall make one of the elections set forth below in Sections 8.2.1.1 through
8.2.1.3, and upon such election such Party (the “Electing Party”) shall notify
the other Party in writing as to such election, and thereafter, if the Electing
Party complies with the provisions below relevant to such election, such
Competing Product Affiliation Transaction shall be deemed not to result in a
breach of such Party’s obligations pursuant to Section 8.1 above:

8.2.1.1   ** with respect to such Competing Product (subject to any regulatory
requirements to complete ongoing clinical studies) and notify the other Party in
**, provided that if the Electing Party demonstrates to the other Party that it
is ** from the closing date of such Competing Product Affiliation Transaction
(it being understood that ** ; or

8.2.1.2   **, and, if the other Party is interested in **, provided that, unless
otherwise agreed by the Parties, ** after the closing date of such Competing
Product Affiliation Transaction; or

8.2.1.3   **.

If CTI makes the election set forth in Section 8.2.1.3, **, subject to **,
provided that **.  If Servier makes the election set forth in Section 8.2.1.3,
**.

8.2.2    Until the ** or this Agreement is terminated pursuant to Section
8.2.1.3, the Electing Party shall put in place a Firewall.

8.2.3    The remedies set forth in Sections 8.2.1 and 8.2.2 will be **.

8.3    Remedies.

8.3.1    In case of a breach by either Party of Sections 8.1.1 or 8.1.2 or
failure to comply with Section 8.2.1 and/or 8.2.2 and such breach or failure is
not cured within ** after the breaching Party’s receipt of written notice from
the non-breaching Party labeled as a “notice of non-compete breach” that
describes such breach or failure in reasonable detail and requires such breach
or failure to be remedied, the non-breaching ** ; provided, however, that if the
breaching Party notifies to the non-breaching Party within such ** period that
it disagrees in good faith with such asserted breach or failure, **.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

8.3.2    If the non-breaching Party elects the remedies under Section 8.2.1.3
**, the following shall apply:

8.3.2.1    If the non-breaching Party is **, provided that **.  

8.3.2.2    If the non-breaching Party is **.

8.3.3    The remedies under Section 8.3 **, provided that if the breaching Party
challenges the assertion of breach, the non-breaching Party shall be entitled
**.

8.4    Exportation/Importation of Licensed Product. For the period commencing on
the Effective Date and ending upon the expiry of the Royalty Term on a
country-by-country basis, where and to the extent permitted under Applicable
Law, each Party, its Affiliates and Sublicensees shall not Commercialize the
Licensed Product in the other Party’s Respective Territory.  In addition, where
and to the extent permitted under Applicable Law, each Party shall use
Commercially Reasonable Efforts to restrict and prevent the export to any
country in the other Party’s Respective Territory, the Licensed Product that
have been packaged and sold by such Party, its Affiliates and Sublicensees for
use inside its Respective Territory.

ARTICLE 9

MANUFACTURING AND SUPPLY

9.1    General. The Parties will collaborate with respect to CMC process
optimization and scale up and formulation work relating to the Licensed Compound
and Licensed Products and the Parties agree that Servier will be involved in all
such activities as soon as is reasonably possible.  CTI (or an Affiliate) will
be solely responsible, by itself or through one or more contract manufacturers,
for the manufacture and supply of Drug Product for Servier subject to the
following:

(i)

for the Servier EU Territory, CTI (or an Affiliate) will be solely responsible,
by itself or through one or more contract manufacturers, for the manufacture and
supply of Finished Product for Servier, provided that Servier may elect to
Manufacture Finished Product from Drug Product for the Servier EU Territory.  

(ii)

for the Servier ex-EU Territory, Servier may elect to manufacture the Drug
Substance and/or the Drug Product.  Servier will be solely responsible, by
itself or through one or more contract manufacturers, for the manufacture and
supply of Finished Product from Drug Product for the Servier ex-EU Territory,
provided that for a transition period, upon request by Servier, CTI shall
provide Finished Product for the Servier ex-EU Territory.

9.2    Supply Agreement. Within ten (10) days after the Effective Date, the
Parties will enter into a separate manufacturing and supply agreement in the
form attached hereto as Exhibit C (the “Supply Agreement”) pursuant to which,
subject to a satisfactory audit by Servier, CTI (or an Affiliate) by itself or
through any Third Party contract manufacturer approved by Servier (the “CMOs”)
shall supply to Servier, Servier’s requirements for Licensed Product (subject to
Section 9.6) for all countries in the Servier Territory. The Parties acknowledge
that CTI is in the process of validation of a new supplier for Drug Product,
which has been approved in principle by Servier. Notwithstanding the foregoing,
Servier will have the right to perform a quality review with the current and
prospective sources to verify their ability to meet global quality
standards.  The Supply Agreement shall comply with the terms and conditions of
this Agreement and will also provide that:

9.2.1    CTI (or an Affiliate) by itself or through CMO(s) shall maintain a
qualified site or sites for the Manufacture **.  The qualified site(s) is or are
intended to provide a secure adequate global supply of ** based upon current
sales projections. Servier may use alternate site(s) for the Manufacture **
solely for the Servier ex-EU Territory and ** for the Servier Territory, and at
its sole cost and expense, or otherwise in case of supply failure pursuant to
the Supply Agreement (the “Alternate Site Option”).  Unless otherwise agreed,
responsibility for oversight and management of such alternate site(s), as well
as any and all associated costs, shall be borne solely by Servier. CTI shall
have audit rights with respect to any such alternate site(s) in accordance with
Section 9.8. Servier may order that additional ** be held in reserve by Servier
for its safety stock requirements at its sole cost and expense.  

9.2.2    Based upon Servier’s forecasted need, CTI will schedule and coordinate
the Manufacture of a full batch or batches of approximately ** unlabeled vials
(per batch), and arrange storage at the vendor’s facility at Servier’s expense
if needed.  Servier will be required to place orders with CTI and be responsible
for cancellation fees and immediate reimbursement of the cost of the batch in
accordance with the Supply Agreement.  Servier may request, and CTI will make
reasonable efforts to supply, partial batches from its commercial supply chain
to minimize excess Servier inventory and carrying cost.

9.2.3    In case of a worldwide shortage ** available to CTI (other than the
Servier safety stock, which shall be allocated solely to Servier), the **, if
any, shall be allocated between Servier and CTI ** of the Licensed Product over
the ** period preceding the shortage.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

9.2.4   **, Servier shall place an initial purchase order for **, including any
country-specific **. ** covering the respective **.  Such purchase orders in
aggregate **.  If ** are not available at the time of purchase order, CTI shall
supply such product **, and within ** if **.  CTI shall invoice Servier for each
such ** order and such invoice shall be payable within ** after the invoice date
by Servier.  

9.3    Quality Agreement. In connection with the negotiation and execution of
the Supply Agreement, the Parties will also enter into a separate agreement
governing the quality control, quality assurance and validation of any Licensed
Product delivered to Servier under the Supply Agreement in the form attached
hereto as Exhibit D (the “Quality Agreement”).  The Quality Agreement may be
updated as required independently of this Agreement. The Quality Agreement shall
contain customary terms and conditions that are consistent with this Agreement,
and shall set forth the respective requirements, roles and responsibilities of
the Parties which shall be consistent with the following:

9.3.1     Within the EU, (a) CTI, with respect to all countries comprising the
EU, shall have the marketing authorization responsibilities relating to the
Manufacturing of the Licensed Product(s), and (b) CTI, with respect to all such
countries, shall have responsibility for quality oversight of all Third Party
manufacturers for the Licensed Product that are engaged by CTI or Servier for
the manufacture and supply of Drug Product or Finished Product to Servier
(including, as applicable, any Third Party vendors).  Any new Manufacturers
added to the EU Marketing Authorization will be added after a satisfactory
quality audit and qualification review by CTI.   ** (including, as applicable,
any **) is subject to the right of CTI to complete a quality audit and
qualification review.  Additional details will be set forth in the Quality
Agreement.

9.3.2    In the event Servier elects to exercise its Alternate Site Option with
respect to any country Servier, with respect to such country, shall have
responsibility for quality oversight of the Third Party manufacturers for **, as
applicable (including, as applicable, any Third Party vendors).  

9.3.3    As stated in the Quality Agreement, the release of the Licensed Product
will be undertaken by CTI including in the cases where Servier (i) has elected
to Manufacture ** from CTI- ** and/or (ii) is the local Marketing Authorization
holder.

9.4    Supply Price. CTI will supply Servier with Licensed Product in the
Servier Territory.   **, CTI shall supply Servier with ** at ** per vial. **,
CTI shall supply Servier with ** at ** per vial.  Furthermore, any future
improvements in the cost of ** Manufacturing will be passed along directly to
Servier in the **. ** shall be **.  CTI shall supply Finished Product to Servier
at a price equal to **. If the Alternate Site Option relates to the
Manufacturing of **, at the request of Servier, CTI shall supply to Servier its
requirements in ** at a price equal to ** pursuant to a supply agreement and a
quality agreement to be then entered into. All shipments of ** shall be ** from
applicable ** CMO or Third Party manufacturer as applicable sites, in the
European Union.

9.5    Improvements. Servier may propose process improvements, alternate sources
for raw materials and/or components, and other suggestions to lower the price
for the Licensed Product, and CTI will consider in good faith all such
proposals.

9.6    Technology Transfer. To facilitate Servier’s Manufacturing of Drug
Substance, Drug Product, and / or Finished Product in the Servier ex-EU
Territory, and Finished Product in the Servier EU Territory, or in case of
supply failure pursuant to the Supply Agreement, CTI shall, upon Servier’s
request, promptly disclose to either Servier, its Affiliate or Third Party
manufacturer selected by Servier, subject to obligations of confidentiality at
least as restrictive as those contained herein, all Know-How necessary or useful
to enable Servier, its Affiliate or Third Party manufacturer (as appropriate) to
Manufacture ** in the Servier Territory (the “Manufacturing Know-How”).  Any **
Manufactured by or on behalf of Servier pursuant to this Section 9.6 must be in
compliance with the existing relevant Marketing Authorization(s), and any
modifications made to any aspect of Manufacturing must be reviewed and approved
by CTI in writing in advance of effectuation of such modifications. CTI shall
have audit rights of Servier’s related Third Party manufacturer as detailed in
Section 9.8.

9.7    Assistance in Technology Transfer. CTI shall use reasonable efforts to
cooperate with and provide technical assistance (including on-site assistance)
and consultation as reasonably requested by Servier in connection with the
transfer and implementation of the Manufacturing Know-How, to Servier, and to
enable Servier to use such manufacturing technology to Manufacture the Drug
Substance, Drug Product and Finished Product, as applicable, and to obtain
Regulatory Approval for (including cross-referencing the CMC or other regulatory
filings relating thereto) the process for the Manufacture of the Drug Product
and Finished Product, as applicable.  All such documentation shall be in the
English language and, if required by Applicable Law, an authenticated
translation shall be provided by CTI. If available in electronic form, all such
documentation shall be provided in electronic format. The costs of such
technology transfer shall be borne by Servier.

9.8    Audit. Each Party shall have the right, at its own expense, no more than
** per Calendar Year (except in case of deficiencies or inspection by any
Regulatory Authorities, in which case there could be more than **), to allow the
persons designated by each Party to carry out quality audits, provided that
reasonable advance notice of any such audit shall be given.  Any

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

quality audits shall be led by the party holding the Marketing Authorization for
the territory supplied by such CMO, with the other party holding “piggyback”
audit rights.  Such quality audits shall be limited in scope to the areas and
systems directly related to the Licensed Product, responsibilities for GMP and
GDP based on the named company on the product labels, boxes and packaging.  Key
quality and compliance documents for each Party required for such quality audits
will be provided in English.  The Quality Agreement will provide additional
details for quality audits and the responsibilities for quality and compliance
matters. Notwithstanding the foregoing, any and all audits of CMOs or Third
Party manufacturers shall be done by the Parties simultaneously at a mutually
agreeable time and date. In the event a Party elects to conduct any additional
audit of any CMO or Third Party manufacturers such audit costs and expenses
shall be borne solely by such Party, and to be held in accord with the
“piggyback” provision above.

ARTICLE 10

FINANCIAL TERMS

10.1    License Fee. As partial consideration for the rights granted hereunder,
within ** following receipt by LLS of an invoice from CTI, which shall be issued
no earlier than on the Effective Date, Servier shall pay or cause to be paid
either to CTI US or CTILS as designated in writing by both CTI US and CTILS a
non-refundable, non-creditable cash payment in the amount of Fourteen Million
Euros (€14,000,000), provided that the designated CTI entity shall receive such
payment for itself and as an agent for the other entity, as applicable, and
shall defend, indemnify, and hold harmless Servier for any claims arising out of
such payment to the designated CTI entity or lack of payment of the other CTI
entity.

10.2    Regulatory Milestones. As partial consideration for the rights granted
hereunder, Servier shall make non-refundable, non-creditable, one-time milestone
payments to CTI based on the regulatory achievements as set forth below (each, a
“Regulatory Milestone Payment”).  The Party responsible for achieving the
milestone event shall notify the other Party in writing within ** of the first
achievement of each of the milestone events in the table below.  The
corresponding Regulatory Milestone Payment shall be due **.  

 

Milestone

 

Payment

Clinical:

 

 

§   **

 

**

In Europe (subject to completion of the above clinical milestone):

 

 

§   **

 

**

§   **

 

**

§   **

 

**

§   **

 

**

**

 

 

§   **

 

**

§   **

 

**

 

Each milestone payment is to be paid only one time regardless of how many times
a Licensed Product achieves such milestone and no payment is to be due for any
milestone that is not achieved.

Subject to Section 5.2.1, and subject to **, Servier agrees to:

(i)**

(ii)**

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

10.3    Sales Milestones. As partial consideration for the rights granted
hereunder, Servier shall make non-refundable, non-creditable, one-time milestone
payments to CTI based on the sale achievements as set forth below (each, a “Sale
Milestone Payment”).  Servier shall notify CTI in writing **.  The corresponding
Sale Milestone Payment shall be due **.

 

**

§   **

**

§   **

**

§   **

**

 

Each milestone payment would be paid only one time regardless of how many times
a Product achieves such milestone and no payment would be due for any milestone
which is not achieved.  For clarity, and by way of example, ** and no further
performance milestone shall be due.  If there is more than one Licensed Product,
Net Sales shall be aggregated for purposes of this Section 10.3 and Section
10.4.

10.4    Royalties. As partial consideration for the rights granted hereunder in
and to the Licensed Patents and Licensed Know How, during the Royalty Term, on a
country-by-country basis, Servier shall pay to CTI royalties (“Royalties”) at
the rate set forth below, subject to adjustment as set forth in Section 10.6.

 

On Net Sales of Licensed Product(s) **

Royalty Rate

**

**

**

**

**

**

 

On Net Sales of Licensed Product(s) **

Royalty Rate

**

**

**

**

**

**

 

10.5    Estimates, Payments and Reports. Payments of Royalties, shall be paid as
follows:

10.5.1    Within ** following the last day of each calendar month, Servier shall
provide to CTI a good faith estimate of its Net Sales of Licensed Product(s)
with respect to the immediately prior month, broken down into Servier EU
Territory and Servier ex-EU Territory.

10.5.2    Within ** after the end of each Calendar Quarter during the term of
this Agreement following the First Commercial Sale of the first Licensed
Product, Servier will provide to CTI a written report (each, an “Royalty
Report”), showing Net Sales on country-by-country.

10.5.3    Royalty Report also to include: line item detail including country by
country of the quantity of Licensed Product sold, gross amount billed or
invoiced with respect to sales which are included in “Net Sales,” detail of
deductions taken in arriving at royalty due CTI and the Royalty rate applied
and, if applicable, the exchange rate applied. Payments of Royalties due shall
be due ** on a calendar basis, in arrears, and shall be payable no later than **
after the date on which LLS received the invoice.

10.6    Adjustments to Royalties. The Royalties shall be subject to adjustment
as set forth in this Section 10.6.

10.6.1    Loss of Patent Protection.  For any period during the Royalty Term in
which the sale of the Licensed Product in any country is not covered by a Valid
Claim of a Licensed Patent or any other Regulatory Exclusivity Rights, the
Royalty rate applicable to Net Sales of the Licensed Product in such country
during such period shall be ** of the weighted average royalty rates otherwise
applicable to Net Sales of the Licensed Product set forth in Section 10.4.  

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

10.6.2    Loss of Market Exclusivity.  In the event of a Loss of Market
Exclusivity in any country, then the Royalties applicable to Net Sales of such
Licensed Product in such country shall be reduced by ** of the amount otherwise
due, as adjusted pursuant to Sections 10.6.1 and 10.6.3 as applicable.

10.6.3    Third Party Licenses.  If Servier or any of its Affiliates or
Sublicensees (i) determines in its good faith judgment with advice from
independent legal counsel that it is necessary or advisable to obtain a license
from any Third Party in order to make, have made, use, sell, offer for sale or
import the Licensed Product for any given country of the Servier Territory, or
(ii) is required by any court of competent jurisdiction to pay damages and/or
such license fees to such a Third Party in any given country of its Respective
Territory, Servier may deduct up to ** of any the payments under subclauses (i)
and/or (ii) to the Third Party from the Royalties; provided, however, that in no
event shall the aggregate Royalties, payable to CTI be reduced pursuant to this
Section 10.6.3 to less than ** of the amounts otherwise payable under Sections
10.4 and 10.6.

10.6.4    Third Party Payments.  CTI shall solely bear, and shall indemnify
Servier, its Affiliates and Sublicensees against, all Third Party license
payments, milestones and royalties owed with respect to Licensed Compound or the
Licensed Product, on intellectual property that: (A) is owned or licensed by CTI
on or prior to the Effective Date (including pursuant to the University of
Vermont Agreement and the Novartis Agreements, together the “Head Licenses”); or
(B) is intellectual property that CTI received notice of potential infringement
from a Third Party prior to the Effective Date and did not disclose same to
Servier in writing prior to the Effective Date.  

10.7    Payments and Reporting Generally. All payments made by Servier pursuant
to this Article 10 shall be made subject to receipt by LLS of an invoice from
CTI in immediately available funds by wire transfer to such bank and account of
CTI as may be designated from time to time by CTI.  All payments under this
Agreement shall be made in Euros.  For any payment to be made hereunder, when
conversion of payments from any foreign currency is required to be undertaken,
the Euro equivalent shall be calculated by the applicable paying Party under
this Agreement (“Paying Party”) using the average standard exchange rates
published by the European Central Bank over the period corresponding to the
payment (e.g., if the payment relates to the Development Costs over a Calendar
Quarter, the exchange rate will be equal to the average exchange rates published
by the European Central Bank over such Calendar Quarter).

10.8    Interest. Any payments or portions thereof due hereunder which are not
paid when due shall bear interest equal to **, calculated on the number of days
such payment is delinquent.

10.9    Taxes. All payments under this Agreement shall be made without any
deduction or withholding for or on account of any tax, except as set forth in
this Section 10.9.  The Parties agree to cooperate and will each use reasonable
efforts to minimize under Applicable Law obligations for any and all income or
other taxes required by Applicable Law to be withheld or deducted from any of
the Royalty and other payments made by or on behalf of a Party hereunder
(“Withholding Taxes”).  The applicable Paying Party shall, if required by
Applicable Law, deduct from any amounts that it is required to pay to the other
Party hereunder (the “Recipient Party”) an amount equal to such Withholding
Taxes; provided that such Paying Party shall give the Recipient Party reasonable
advance notice prior to paying any such Withholding Taxes.  Such Withholding
Taxes shall be paid to the proper Governmental Authority for the Recipient
Party’s account and, if available, evidence of such payment shall be secured and
sent to such Recipient Party as soon as such evidence if any is received by the
Paying Party from the competent tax authority.  The Paying Party shall, at the
Recipient Party’s cost and expense, as mutually agreed by the Parties, do all
such lawful acts and things and sign all such lawful deeds and documents as such
other Party may reasonably request to enable the Paying Party to avail itself of
any applicable legal provision or any double taxation treaties with the goal of
paying the sums due to the Recipient Party hereunder without deducting any
Withholding Taxes.

10.10    Audit Rights.

10.10.1    Each Party (the “Auditing Party”) shall have the right, at its own
expense, no more than ** per Calendar Year and not more frequently than ** with
respect to books and records covering any specific period of time, to inspect
the other Party’s (the “Inspected Party”) relevant financial books and records
with respect to Development Costs or other costs reimbursable hereunder, as well
as Net Sales and Royalty determination, as applicable, for the ** Calendar Years
through an independent internationally recognized auditor (“Auditor”) designated
by the Auditing Party and approved by the Inspected Party, such approval not to
be unreasonably withheld, conditioned or delayed.  Before beginning its audit,
the Auditor shall execute an undertaking acceptable to the Inspected Party by
which the Auditor agrees to keep confidential all information reviewed during
the audit.  The Auditor shall have the right to disclose to the Auditing Party
only its conclusions regarding any payments owed under this Agreement or the
Supply Agreement.

10.10.2    The Inspected Party shall make such books and records available for
inspection by such Auditor, during regular business hours at such place or
places where such records are customarily kept and upon at least ** advance
written

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

notice, for the purpose of such Auditor confirming the correctness or
completeness of any calculations or payments to be made pursuant to this
Agreement or the Supply Agreement.

10.10.3    The Auditor shall provide its audit report and basis for any
determination to the Inspected Party at the time such report is provided to the
Auditing Party and in any event before it is considered final.

10.10.4    In the event that the final result of such an audit reveals an
underpayment by the Inspected Party, then unless disputed, the Inspected Party
shall remit payment to the Auditing Party of the amount of the underpayment plus
interest as set forth in Section 10.9.  Any overpayments shall promptly be
refunded to the Inspected Party.  In the event that the underpayment or
overpayment for any given audit period ** of the amount paid by the Inspected
Party for such audit period, then the cost of the Auditor shall be borne by the
Inspected Party and otherwise, it shall be borne by the Auditing Party.

10.11    Records. Each Party shall, and shall cause its Affiliates and permitted
Sublicensees to, keep and maintain for **, complete and accurate books and
records in accordance with Accounting Standards in sufficient detail so that
Development Costs, Net Sales, Royalties, Manufacturing Costs or other amounts
payable hereunder, or under the Supply Agreement, may be reconciled and properly
verified.

ARTICLE 11

INTELLECTUAL PROPERTY

11.1    Joint Ownership. CTI and Servier shall jointly and equally (50/50) own
any Joint Intellectual Property.  The Parties agree that during the Royalty
Term:  (a) the Parties may use or sublicense the Joint Intellectual Property
without accounting to the other Party; provided, however, that neither Party may
sublicense or assign its share in the Joint Intellectual Property for the
purpose of enabling a Third Party to engage in the research, Development,
Manufacture or Commercialization of the Licensed Product or any Competing
Product, without the prior written consent of the other Party, such consent not
to be unreasonably withheld; and (b) all enforcement of the Joint Intellectual
Property shall be as contemplated in Section 11.4.

11.2    Sole Inventions. Other than Joint Intellectual Property, each Party
shall own all inventions, Know-How and other intellectual property, whether or
not patentable, conceived and made solely by its or its Affiliates’ own
employees, agents, or independent contractors in the course of conducting its or
its Affiliates’ activities under this Agreement, together with all intellectual
property rights therein (“Sole Inventions”).  All Patents claiming patentable
Sole Inventions (but not Joint Inventions) shall be referred to herein as “Sole
Invention Patents”

11.3    Inventorship. For purposes of this Agreement, all determinations of
inventorship shall be made in accordance with the United Kingdom patent laws.

11.4    Intellectual Property Litigation.

11.4.1    Notice and Cooperation.  Other than with respect to claims involving a
Generic Affiliate of either Party, each Party shall promptly notify the other,
to the extent such Party becomes aware (i) of any suspected or threatened
infringement of any Licensed Intellectual Property (including any “patent
certification” filed in the United States under 21 U.S.C. §355(b)(2) or 21
U.S.C. §355(j)(2) or similar provisions in other jurisdictions and/or of any
declaratory judgment, or similar action alleging the invalidity,
unenforceability or non-infringement of any Licensed Intellectual Property or
any administrative challenge to Licensed Intellectual Property filed by Third
Parties under Chapters 31 and 32 of Title 35, USC or similar provisions in other
jurisdictions alleging the unpatentability of any Licensed Intellectual
Property), (ii) of any claim that the exercise of the rights granted hereunder
under the Licensed Intellectual Property infringes any rights or patents of a
Third Party, (iii) of any claims of alleged patent infringement by CTI or
Servier with respect to the Development, Manufacture, Medical Affairs Activities
or Commercialization of the Licensed Compound or the Licensed Product and (iv)
of any suspected or actual misappropriation of Licensed Know-How ((i) and (ii)
together, “Licensed IP Claims,” and (iii) and (iv) together, “Third Party IP
Claims, ” it being agreed that Licensed IP Claims and Third Parties IP Claims
shall exclude claims involving Generic Affiliates).

11.4.2    Right to Assert Claims/Defend Claims.

11.4.2.1    CTI may in its sole discretion, but shall not be required to, bring
legal action against any Licensed IP Claims in the CTI Territory, or defend
against any Third Party IP Claims in the CTI Territory, subject to Section
11.4.2.6.

11.4.2.2    Servier may in its sole discretion, but shall not be required to,
bring legal action against any Licensed IP Claims in the Servier Territory, or
defend against any Third Party IP Claims in the Servier Territory, subject to
Section 11.4.2.6.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

11.4.2.3    Prior to bringing or defending a legal action pursuant to this
Section 11.4.2, the Party responsible for taking action shall discuss its
intention with the other Party (subject to the other Party entering into a
common interest agreement if requested by the responsible Party, and without
disclosing any information that would compromise attorney-client privilege or
similar privileges), and shall take commercially reasonable efforts to consider
the other Party’s input in good faith.  In the event the responsible Party
brings or defends against any such action, it shall be at its own cost and
expense.  During the pendency of such action, at the other Party’s request, the
responsible Party shall provide the other Party with all information reasonably
requested regarding the status of such action (subject to the other Party
entering into a common interest agreement if requested by the responsible Party,
and without disclosing any information that would compromise attorney-client
privilege or similar privileges).  All materials provided by the responsible
Party to the other Party under this Section 11.4.2 shall be treated as the
responsible Party’s Confidential Information.  In any action or defense
initiated by the responsible Party under this Section 11.4.2, the other Party
shall be entitled to, and if legally required shall, join the action so long as
the responsible Party retains at all times the sole right to direct and control
the action (including the choice of its own counsel).  The other Party is
entitled to be independently represented by counsel of its choice, at its
expense.

11.4.2.4    If Servier decides that it will not bring legal action or defend
under Section 11.4.2 with respect to any Licensed Intellectual Property in the
Servier Territory or CTI decides that it will not bring legal action or defend
under Section 11.4.2 with respect to any Licensed Intellectual Property in the
CTI EU Territory, then it shall promptly notify the other Party, and in any
event, said notice shall be provided by the earlier of (A) ** from the date **
and (B) ** before the **, if any, set forth in the appropriate laws and
regulations for the filing of such actions or defense.  Upon receipt of such
notice of intent to decline action, the other Party may (to the extent permitted
by Applicable Law), but shall not be required to, bring legal action or defend
against any claim identified in Section 11.4.1 with respect to Licensed
Intellectual Property in the Servier Territory if the other Party is CTI, and
with respect to Licensed Intellectual Property in the CTI EU Territory if the
other Party is Servier, in which event the Party taking action shall act in its
own name (to the extent permitted by Applicable Law) and at its own cost and the
provisions of Section 11.4.2.3 shall apply with respect to any such action.

11.4.2.5    For the avoidance of doubt, either Party shall be entitled, in its
sole discretion, to bring or to defend against any legal action involving any
Generic Affiliate of the other Party in any country.

11.4.2.6    The enforcement of any Licensed IP Claims in the European Union
shall be a Mutual Consent Matter.

11.4.3    Cooperation.  When either Party is bringing or defending an action of
the type described in this Section 11.4, then (i) upon request by a Party
defending or enforcing any such action, the other Party will assist in the
defense against or enforcement of such action at the other Party’s expense,
including if required or desirable to bring, maintain or prove damages in such
action, furnishing a power of attorney, furnishing documents and information,
cooperating in discovery, providing access to witnesses (including inventors)
and executing all necessary documents as such Party may request, and (ii)
neither Party shall settle, consent to judgment or otherwise voluntarily dispose
of the suit or action without the prior written consent of the other Party,
which consent shall not be unreasonably delayed, conditioned, or withheld if
such settlement, consent to judgment or other voluntary disposition does not
impose any liability on the other Party (other than liability that is fully
satisfied by the settling Party on behalf of the other Party), does not impose
any restrictions on the other Party and does not admit the invalidity or
unenforceability of any Patent owned or controlled by the other Party.

11.4.4    Allocation of Proceeds.  The proceeds recovered from any action
described in Section 11.4.2 with respect to the Servier Territory with respect
to the Licensed Intellectual Property shall be first allocated to the
reimbursement of the reasonable attorneys’ fees and Out-of-Pocket Costs incurred
by each Party in connection with such action pursuant to the Agreement.  If such
recovery is insufficient to cover all such costs and expenses of both Parties,
it shall be **.  The remaining portion of proceeds shall be allocated at a rate
of ** to CTI and ** to Servier.

11.5    Drug Price Competition and Patent Rights Term Extensions. CTI shall
discuss with Servier all actions necessary to obtain the patent extensions for
Licensed Patents Covering the Licensed Compound and Licensed Product in the
Servier Territory, including applications for regulatory exclusivities,
including new chemical entity, pediatric, and orphan drug exclusivities as may
now or hereafter apply with respect to obtaining patent extensions for Licensed
Patents in the European Union and the Servier Territory.  After discussion
between the Parties, CTI agrees to execute such further authorization and
instruments, make such filings, and take such further actions as may be
requested by Servier to implement and obtain the foregoing.  CTI shall be
responsible for all costs and expenses incurred in connection with such filings
and actions in the Servier Territory.  The Parties agree to cooperate in an
effort to avoid loss of any rights which may otherwise be available to the
Parties hereto with respect to obtaining patent extensions for Licensed Patents
in the Servier Territory.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

11.6    Patent Prosecution, Maintenance and Ownership.

11.6.1    CTI shall (i) prepare, file, prosecute and maintain the Licensed
Patents in the Servier Territory, and (ii) use commercially reasonable efforts
to prepare, file, prosecute and maintain the Licensed Patents in all other
countries in the world, each **. CTI shall be responsible for **.  CTI shall be
responsible for **.    

11.6.2    CTI shall give Servier reasonable access to the files and other
materials in the possession of CTI included in all proceedings and actions
related to the preparation, filing, prosecution and maintenance of all Licensed
Patents in the Servier Territory, as well as all pending applications of such
Licensed Patents.  CTI shall keep Servier reasonably informed with respect to
the prosecution thereof including providing CTI with copies of each office
action with enough lead time to enable Servier to review and comment on such
action.  CTI, its agents and attorneys, will give due consideration to all
reasonable suggestions and comments of Servier regarding any aspect of such
patent prosecution or proceeding.  If CTI determines not to continue the
prosecution of, or not to continue to maintain or defend, any Licensed Patent in
any country of the Servier Territory, or if CTI otherwise determines to abandon
any such Licensed Patent, CTI shall promptly notify Servier of such
determination sufficiently in advance to permit Servier to undertake the
continued prosecution, maintenance or defense of such Licensed Patent without a
loss of rights, and Servier shall have the right to undertake such continued
prosecution, maintenance or defense at its sole cost and expense, as the sole
owner of such Licensed Patent.

11.7    Product Trademarks, Corporate Names and Domain Names. Each Party and its
Affiliates shall retain all right, title and interest in and to its and their
respective corporate logos.

11.7.1    The Licensed Product has been approved in the European Union under the
verbal and figurative trademark Pixuvri® (the “CTI Trademark”).  CTI (or its
local Affiliates, as appropriate) shall own and retain all rights to the CTI
Trademark, together with all goodwill associated therewith, worldwide, and all
e-brands, trade dress, service marks and copyrights for the Licensed
Product.  CTI shall establish, file, maintain and defend the CTI Trademark in
the European Union and in the Servier ex-EU Territory to the extent that Servier
has elected to use such CTI Trademark in the Servier ex-EU Territory pursuant to
Section 11.7.3, in each case, in consultation with Servier.  If the CTI
Trademark has not been filed in one or more countries of the Servier ex-EU
Territory, then CTI undertakes to promptly conduct priority searches and proceed
with any such filings at Servier’s cost and expense after Servier’s election to
use the CTI Trademark pursuant to Section 11.7.3.  Notwithstanding the foregoing
and subject to Section 14.6.6, (i) Servier may elect to take over the
preparation, filing, prosecution and maintenance of the CTI Trademarks in all or
part of Servier ex-EU Territory in Servier’s name and at Servier’s costs and in
such case, CTI shall assign to Servier or its designated Affiliate, for no
additional consideration than that set forth in Article 10, the trademarks and
any corresponding domain names already filed by CTI in such part of the Servier
ex-EU Territory and (ii) CTI hereby authorizes Servier or its designated
Affiliate, at Servier’s election, to file a duplicate of the CTI Trademark in
the Servier EU Territory in Servier’s name and at Servier’s costs (the “Second
EU Trademark”).

11.7.2    Servier shall select one or more Product trademarks (including backup
trademarks) for the Licensed Product for use by Servier in the Servier Territory
(where such Product trademark (including backup trademarks) may be the CTI
Trademark or a different trademark of Servier’s choice, with the different
trademark of Servier’s choice being referred to as the “Servier Product
Trademarks”).  Servier (or its local Affiliates, as appropriate) shall own and
retain all rights to the Servier Product Trademark(s), together with all
goodwill associated therewith, worldwide, and all e-brands, trade dress, service
marks and copyrights for the Servier Product Trademark(s) used for the Licensed
Product in the Servier Territory.

11.7.3    CTI hereby grants Servier and its Affiliates a sublicensable (subject
to Section 2.3), fully paid-up, royalty-free right and license to use the CTI
Trademark as well as any corresponding domain names, in connection with the
Development, Commercialization and conduct of Medical Affairs Activities
regarding the Licensed Compounds and the Licensed Product in the Field in the
Servier Territory.

11.7.4    Within ** after **, the Parties (and/or their Affiliates) will enter
into a separate trademark license agreement with respect to the CTI Trademark
and any corresponding domain names in accordance with Sections 11.7.1 and
11.7.3, which will also provide for Servier’s right to enforce the CTI Trademark
in the Servier Territory in case of suspected or threatened infringement.

11.7.5    Upon request by Servier, CTI shall (or shall cause its Affiliates, as
appropriate, to) execute such documents and provide such assistance as may
reasonably be required by Servier or its Affiliates for the purpose of recording
the licenses or assignments described in Sections 11.7.3-11.7.5 and 11.7.1  with
any Governmental Authority or obtaining a Second EU Trademark.

11.7.6    Each Party agrees that it will not use the CTI Trademark, for any
product other than the Licensed Product, and shall not use any such trademark
with respect to any Generic Equivalent in any country in the world.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

ARTICLE 12

PUBLICATION; CONFIDENTIALITYConfidentiality Obligations of Servier.

12.1.1    For the **, Servier:

12.1.1.1    shall hold in strict confidence any and all Confidential Information
disclosed to it by or on behalf of CTI (together “CTI Confidential
Information”), and shall not use, nor disclose or supply to any Third Party, nor
permit any Third Party, to have access to the CTI Confidential Information,
without first obtaining the written consent of CTI, except as expressly
permitted in this Agreement; and

12.1.1.2    shall take all reasonable precautions necessary or prudent to
prevent material in its possession or control that contains or refers to CTI
Confidential Information from being destroyed or lost, or discovered, received,
used, intercepted or copied by any Third Party.  

12.1.2    Servier’s obligations of confidentiality and non-use under this
Section 12.1 shall not apply and Servier shall have no further obligations with
respect to any of the CTI Confidential Information, to the extent that such CTI
Confidential Information:

12.1.2.1    is or becomes part of the public domain after its disclosure without
breach by Servier of this Agreement;

12.1.2.2    was rightfully in Servier’s possession before disclosure by CTI and
was not acquired directly or indirectly from CTI;

12.1.2.3    is obtained from a Third Party with no obligation of confidentiality
to CTI, who has a right to disclose it to Servier;

12.1.2.4    is developed independently by Servier or any of its Affiliates
without reference to or use of the CTI Confidential Information, as evidenced by
Servier’s written records; or

12.1.2.5    subject to Section 12.3.2, is required to be revealed in response to
a court decision or administrative order, or to comply with Applicable Law or
rules of a securities exchange (as established by an opinion of an outside legal
counsel), in which case Servier shall inform CTI immediately by written notice
and cooperate with CTI using its commercially reasonable efforts either to seek
protective measures for such CTI Confidential Information, or to seek
confidential treatment of such CTI Confidential Information, and in any case
Servier shall disclose only such portion of the CTI Confidential Information
which is so required to be disclosed; provided, further, that, notwithstanding
this Section 12.1.2.5, such information that is disclosed pursuant to such
requirement shall continue to constitute CTI Confidential Information for
purposes other than the required disclosure until an exception in Sections
12.1.2.1 through 12.1.2.4 above shall apply.

12.2    Confidentiality Obligations of CTI; Confidentiality Obligations of each
Party.

12.2.1    For **, CTI:

12.2.1.1    shall hold in strict confidence any and all Confidential Information
disclosed to it by or on behalf of Servier (“Servier Confidential Information”),
and shall not use, nor disclose or supply to any Third Party nor permit any
Third Party to have access to the Servier Confidential Information, without
first obtaining the written consent of Servier, except as expressly permitted in
this Agreement; and

12.2.1.2    shall take all reasonable precautions necessary or prudent to
prevent material in its possession or control that contains or refers to Servier
Confidential Information from being destroyed or lost, or discovered, received,
used, intercepted or copied by any Third Party.

12.2.2    CTI’s obligations of confidentiality and non-use under this Section
12.2 shall not apply and CTI shall have no further obligations with respect to
any of the Servier Confidential Information to the extent that such Servier
Confidential Information:

12.2.2.1    is or becomes part of the public domain after its disclosure without
breach by CTI of this Agreement;

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

12.2.2.2    was rightfully in CTI’s possession before disclosure by Servier to
CTI and was not acquired directly or indirectly from Servier;

12.2.2.3    is obtained from a Third Party with no obligation of confidentiality
to Servier, who has a right to disclose it to CTI;

12.2.2.4    is developed independently by CTI or any of its Affiliates without
reference to or use of the Servier Confidential Information, as evidenced by
CTI’s written records; or

12.2.2.5    is required to be revealed in response to a court decision or
administrative order, or to comply with Applicable Law or rules of a securities
exchange (as established by an opinion of an outside legal counsel), in which
case CTI shall inform Servier immediately by written notice and cooperate with
Servier using its commercially reasonable efforts either to seek protective
measures for such Servier Confidential Information, or to seek confidential
treatment of such Servier Confidential Information to the extent practicable in
light of CTI’s time constraints under Applicable Law or rules of a securities
exchange as justified by such opinion of outside legal counsel, and in any case
CTI shall disclose only such portion of the Servier Confidential Information
which is so required to be disclosed; provided, further, that, notwithstanding
this Section 12.2.2.5, such information that is disclosed pursuant to such
requirement shall continue to constitute Servier Confidential Information for
purposes other than the required disclosure until an exception in Sections above
12.2.2(a) through 12.2.2(d) above or Section 12.3.5 below shall apply.

12.2.3    Data generated pursuant to a Development Plan or for which a Party has
exercised its Opt-In Right shall be deemed to be both CTI Confidential
Information and Servier Confidential Information, and each Party shall have the
right to use and disclose such Data for any purpose, subject to the provisions
of Article 9 and this Article 12.

12.2.4    All of the provisions of this Article 12 are subject to the provisions
of Sections 12.1.2.5 or 12.2.2.5, as applicable, and Section 12.3.4.

12.2.5    Notwithstanding the respective introductory paragraphs of Sections
12.1.1 and 12.2.1, the obligation to keep a Party’s trade secrets (which trade
secrets shall be identified in writing by mutual reasonable agreement of the
Parties within thirty (30) days after the expiration or termination of this
Agreement) confidential, shall survive for such time as such information remains
a protected trade secret under Applicable Law.

12.3    Publicity; Required Disclosures.  

12.3.1    Except with respect to the press release to be mutually agreed by the
Parties announcing the entering into of this Agreement, or any other press
release, public disclosure or any other disclosure to a Third Party with
substance substantially similar to such mutually agreed press release which may
be issued by either or both of the Parties upon execution of this Agreement, no
disclosure shall be made by either Party concerning the execution of this
Agreement or the terms and conditions hereof without the prior written consent
of the other Party, which shall not be unreasonably withheld, conditioned or
delayed.  

12.3.2    Without prejudice to Section 12.2.2.5, each Party may issue a press
release or public announcement if required to be revealed in response to a court
decision or administrative order, if required under Applicable Law or rules of a
securities exchange or if relating to such Party’s Development, regulatory or
commercial activities under this Agreement, provided that such Party shall use
commercially reasonable efforts to provide the other Party with a copy of such
press release or public announcement at least ** in advance of its intended
publication or release thereof and shall consider in good faith the comments of
the other Party which comments shall be provided as promptly as reasonably
practicable following receipt of the press release or public announcement from
the Party desiring to make the disclosure.

12.3.3    Notwithstanding Section 12.3.1 and subject to the other provisions of
this Article 12:

12.3.3.1    no Party shall make any publication or disclosure of Data generated
by or on behalf of the other Party (other than any such Data as is generated
pursuant to the Development Plan) without the prior written approval of the
other Party and through a procedure to be established by the JSC or its
designee;

12.3.3.2    neither Party shall use the name of the other Party in any publicity
or advertising without the prior written consent of the other Party; and

12.3.3.3    either Party may disclose the existence of this Agreement and the
terms and conditions hereof in connection with a due diligence process
associated with any future financing by either Party or the negotiation or
exploration of a possible strategic corporate transaction involving such Party,
provided that such disclosure is limited to

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

information that is relevant to the contemplated transaction and is made in the
course of such diligence, negotiation or exploration, and pursuant to
confidentiality obligations consistent with those set forth in this Agreement.

12.3.4     Each Party agrees that it shall cooperate fully and in a timely
manner with the other Party with respect to all disclosures required by the
Securities and Exchange Commission and any other Governmental Authority or
Regulatory Authority or recognized stock exchange or quotation system, including
requests for confidential treatment of Confidential Information of either Party
included in any such disclosure.  Each Party shall consult with the other Party
on the provisions of this Agreement, together with exhibits or other attachments
attached hereto, to be filed with the Securities and Exchange Commission and/or
for either Party as otherwise required by Applicable Law and shall use
commercially reasonable efforts to limit the disclosure to those provisions
required to be disclosed by Applicable Laws.  A draft of the filing shall be
provided to the other Party at least ** in advance of its intended publication
or release thereof and the disclosing Party shall consider in good faith the
comments of the other Party which comments shall be provided as promptly as
reasonably practicable following timely receipt of the proposal from the
disclosing Party.

12.3.5    Once a disclosure is publicly disclosed in accordance with the terms
of this Agreement, the substance of such disclosure (or any portion thereof) may
be repeated in a subsequent public disclosure by either Party without regard to
the notification or other requirements of this Article 12.

12.4    Scientific Papers, Abstracts and Posters.

12.4.1    Scientific Papers.  Each Party through the JSC or its designee shall
provide to the other, prior to submission for publication, of a draft of any
articles and papers containing Confidential Information or concerning the
Licensed Compound or Licensed Product which have been prepared by or on behalf
of such Party or under the Development Plan (each a “Scientific Paper”) to be
published in indexed medical and scientific journals and similar publications
(“Medical Journals”).  Commencing with the receipt of such draft Scientific
Paper, the Receiving Party shall have ** to notify the sending Party of its
observations and suggestions with respect thereto (it being understood that,
during such ** period, no submission for publication thereof shall take place)
and the Parties shall discuss these observations and suggestions.  The Party
proposing to publish such Scientific Paper shall, in good faith, consider the
comments made by the other Party, particularly if disclosure may be prejudicial
to the other Party’s opportunity to obtain any Patent.  Neither Party will
publish or present any Confidential Information of the other Party without such
other Party’s prior written consent.  The sending Party shall provide to the
Receiving Party copies of any final Scientific Paper accepted by a Medical
Journal, within ** after the approval thereof (upon availability and
distribution of such information assuming that providing such information is
acceptable taking into consideration the publishers’ need to comply with any
healthcare compliance guidelines).  To enable free exchange of copyrighted
material between the Parties, each Party agrees that it has or shall (i) obtain
and maintain, at its own expense, an Annual Copyright License or equivalent
license from the Copyright Clearance Center and (ii) list the other Party as a
collaborator in an agreement with the Copyright Clearance Center if required by
such agreement.

12.4.2    Abstracts and Posters.  If a Party intends to present findings with
respect to any Licensed Compound or Licensed Product at symposia or other
meetings of healthcare professionals, or internationaland/or  US or European
congresses, conferences or meetings organized by a professional society or
organization (any such occasion, a “Scientific Meeting”), to the extent
permitted by Applicable Laws, such Party through the JSC or its designee shall
provide to the other, prior to submission or presentation, as the case may be,
copies of (i) all abstracts that will be submitted for publication in connection
with (a) any international Scientific Meeting, in any Scientific Meeting in the
European Union or in the United States and, (b) with respect to CTI, any
Scientific Meeting in the Servier Territory and any major Scientific Meetings in
the CTI Territory and (c) with respect to Servier, any Scientific Meeting in the
CTI Territory and any Scientific Meeting ** (a list of which Scientific Meetings
will be established and updated from time to time by a publication Additional
Committee) and (ii) all posters that will be presented at such Scientific
Meeting, in each case, concerning the Licensed Compound or Licensed Product
which have been prepared by or on behalf of one of the Parties, for submission
or presentation.  Commencing with the receipt of any such abstract or poster the
Receiving Party shall have ** in the case of an abstract, or ** in the case of a
poster, to inform the sending Party of its observations and suggestions with
respect thereto (it being understood that, during such review period, as
applicable, no submission or presentation thereof shall take place) and the
Parties shall discuss these observations and suggestions.  The Party proposing
to publish such an abstract or make such a presentation shall, in good faith,
consider the comments made by the other Party, particularly if disclosure may be
prejudicial to the other Party’s opportunity to obtain any patent rights.  A
Party will not publish or present any Confidential Information of the other
Party without such other Party’s prior written consent.  The sending Party shall
provide to the Receiving Party copies of (i) all final abstracts as soon **
after the approval of the Scientific Meeting, and (ii) all final posters
accepted for publication or to be presented ** prior to the planned publication
or presentation thereof (upon availability and distribution of such information
assuming that providing such information is acceptable taking into consideration
the publishers’ need to comply with any healthcare compliance guidelines).  The
Parties shall use good faith and Commercially Reasonable Efforts to provide the
other Party with draft slide presentations in accordance with the foregoing time
periods.

12.5    Registries. Each Party shall be free to disclose any clinical trial Data
generated by such Party concerning the Licensed Product as required by
Applicable Law in clinical trial registries; provided, however, that the Party
proposing to make such

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

disclosure shall have provided the other Party at least ** prior to such
disclosure (to the extent practicable), a detailed description of the proposed
disclosure and shall have, in good faith, considered the comments made by the
other Party.

12.6    Timeline Extension or Deferral of Disclosures.

12.6.1    Each Party agrees that it will not unreasonably withhold, condition or
delay its consent to requests for extensions of the above timelines in this
Article 12 in the event that material late breaking Data becomes available.

12.6.2    If either Party believes that any proposed press release or other
public statement, or any publication, presentation, or other disclosure would be
prejudicial to its opportunity to obtain any Patent, then the affected Party
shall notify the publishing Party within the timeframe provided for in this
Article 12 as applicable, or if not applicable, as soon as practicable after
receipt of the proposed press release or other public statement, publication,
presentation, or other disclosure, and the publishing Party shall refrain from
making such press release, other public statement, publication, presentation or
other disclosure for an additional ** from the last day of the period otherwise
provided for herein to enable the preparation and filing of any necessary patent
applications.

12.7    Failure to Object to Disclosure. If the Party proposing any press
release or other public statement, or any publication, presentation, or other
disclosure referred to in this Article 12 (excluding for the avoidance of doubt
any promotional materials) receives no objection from the other Party within the
timeframes set forth in the corresponding Section, then, the Party proposing
such press release, other public statement, publication, presentation, or other
disclosure shall be free to proceed with the same without further reference to
or agreement from the other Party; provided, however, that any such publication,
presentation, or other disclosure shall acknowledge the other Party’s
contribution to any Data included therein if requested by such other Party.

12.8    Authorized Disclosure.

12.8.1    Except as expressly provided otherwise in this Agreement, each Party
may use and disclose Confidential Information of the other Party as
follows:  (i) under appropriate written confidentiality provisions substantially
equivalent to those in this Agreement, in connection with the performance of its
obligations (e.g., in sublicense agreements), or as reasonably necessary in the
exercise of its rights, under this Agreement, or in furtherance of the
Development, Manufacture, use, Medical Affairs Activities or Commercialization
of the Licensed Product, or in complying with the terms of the University of
Vermont Agreement or the Novartis Agreements subject to the prior approval by
Servier of a redacted version of this Agreement if required to be provided; (ii)
to the extent such disclosure is reasonably necessary in filing or prosecuting
patent applications in accordance with this Agreement, prosecuting or defending
litigation, complying with applicable governmental regulations or the rules of
any national securities exchange, obtaining Regulatory Approvals for Licensed
Product, fulfilling post-approval regulatory obligations, or as otherwise
required by Applicable Law; provided, however, that if a Party intends to rely
on clause (i) or (ii) to make any such disclosure of the other Party’s
Confidential Information it will, except to the extent inappropriate in the case
of patent applications or as required by Applicable Law, use commercially
reasonable efforts to secure confidential treatment of such Confidential
Information so disclosed; (iii) in communication with advisors, including
lawyers and accountants, on a need to know basis, in each case under appropriate
confidentiality provisions substantially equivalent to those of this Agreement;
(iv) to actual or potential Sublicensees; or (vi) to the extent mutually agreed
to in writing by the Parties.

12.8.2    Notwithstanding the foregoing, the Parties recognize that independent
investigators, academic centers and cooperative groups have been engaged, and
will be engaged in the future, to conduct clinical and non-clinical studies of
the Licensed Compound and of the Licensed Product.  The Parties recognize that
such investigators, academic centers and cooperative groups operate in an
academic environment and may publish and release information regarding such
studies in a manner consistent with academic standards; provided that each Party
will use reasonable efforts to prevent publications prior to the filing of
relevant patent applications and to seek confidential treatment for any
Confidential Information of either Party that is disclosed to such academic
centers, cooperative groups or investigators.

ARTICLE 13

REPRESENTATIONS, WARRANTIES AND COVENANTS

13.1    By each Party.  Each Party, on behalf of itself and its Affiliates,
hereby represents and warrants as of the Effective Date to, and covenants with,
the other Party as follows:

13.1.1    the Party is duly organized and validly existing under the laws of its
jurisdiction of incorporation;

13.1.2    the Party has full corporate power and authority, and has taken all
corporate action necessary, to enter into and perform its obligations under this
Agreement;

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

13.1.3    this Agreement is legal, valid and binding on the Party and
enforceable against it in accordance with its terms;

13.1.4    neither the execution and delivery of this Agreement by the Party, nor
the performance by the Party of its obligations hereunder, conflicts with any
agreement, instrument or understanding, oral or written, by which such Party is
bound;

13.1.5    no authorization, consent, approval, license, exemption of or filing
or registration with any Governmental Authority, under any Applicable Law
currently in effect, is required in connection with the execution and delivery
of this Agreement by such Party, or the performance by such Party of its
obligations under this Agreement; and

13.1.6    the Party is not the agent of the other Party and represents and
warrants that it will not directly or indirectly offer, give, promise to give or
authorize the giving of any money or other thing of value to induce any Person
to do or to refrain from doing any act in violation of such Person’s lawful
duty, to obtain any improper advantage, or to induce any person to use his or
her influence improperly to affect or influence any act or decision in
connection with the activities under this Agreement, and the Party has not done
any of the foregoing.

13.2    By CTI. CTI, on behalf of the CTI Group, hereby represents and warrants,
as of the Effective Date, as follows, **:

13.2.1    the Licensed Patents in the Servier Territory listed on Exhibit A
constitute a true, accurate and complete list of (i) all Patents in existence as
of the Effective Date Controlled by CTI in the Servier Territory relating to the
Licensed Compound or the Licensed Product in the Servier Territory, indicating
the owner, licensor and/or co-owner(s) thereof if any such Licensed Patent is
not solely owned by CTI, and (ii) all license, assignment or similar agreements
relating to any such Licensed Patents other than routine agreements such as
clinical trial agreements, consulting agreements, service agreements, material
transfer and other similar agreements that may contain licensing terms (solely
for purposes of the subject matter of the agreement) and assignment terms to the
benefit of CTI;

13.2.2    CTI is the sole and exclusive owner, or exclusive licensee of all of
the Licensed Intellectual Property existing as of the Effective Date free from
encumbrances (other than those resulting from the Head Licenses) and is listed
in the records of the appropriate Governmental Authorities as the sole and
exclusive owner or licensee of the Licensed Patents, provided that with respect
to certain Licensed Patents, the name change and the transfer from Novuspharma
to CTI has not been recorded;

13.2.3    CTI has obtained from all individuals who participated in the
invention of any Licensed Intellectual Property existing as of the Effective
Date effective assignments of all ownership rights either pursuant to written
agreement or by operation of law;

13.2.4    CTI is the sole and exclusive owner of the CTI Trademark free from
encumbrances and, when appropriate, is listed in the records of the appropriate
Governmental Authorities as the sole and exclusive owner of the CTI Trademark;

13.2.5    CTI has the right to grant the rights granted to Servier under this
Agreement;

13.2.6    CTI has the right to use and disclose and to enable Servier to use and
disclose (in each case under appropriate conditions of confidentiality) the
Licensed Intellectual Property and the CTI Trademark free from encumbrances
(other than those resulting from the Head Licenses);

13.2.7    patent applications within the Licensed Patents have been filed and
prosecuted in good faith and all duties of disclosure with respect thereto and
all Applicable Laws with respect thereto have been complied with;

13.2.8    all application and registration fees in respect of the Licensed
Patents and the CTI Trademark as of the Effective Date have been paid and all
necessary documents and certificates have been filed with the relevant agencies
for the purpose of registering the Licensed Patents and the CTI Trademark;

13.2.9    CTI has not granted to any Third Party, including any academic
organization or agency, any rights to Develop or Manufacture the Licensed
Compounds or Licensed Product(s) that are conflicting with this Agreement or any
rights to Commercialize the Licensed Compounds or Licensed Product(s) in the
Servier Territory4;

13.2.10    to CTI’s knowledge after due inquiry, the Licensed Intellectual
Property comprises all of the intellectual property rights used by CTI and its
Affiliates in the Development and Manufacture of the Licensed Compound and

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

Licensed Product(s) prior to the Effective Date and material to the Development
and Manufacture of the Licensed Compound and Licensed Product(s);

13.2.11    CTI has not received any written notice and does not otherwise have
Knowledge that the Development, registration, Manufacture, use or
Commercialization of the Licensed Compounds and Licensed Product would infringe
the patent rights or misappropriate the Know-How of any Third Party;

13.2.12    CTI has not initiated or been involved in any proceedings or claims
in which it alleges that any Third Party is or was infringing or
misappropriating any Licensed Intellectual Property or the CTI Trademark, nor
have any such proceedings been threatened by CTI;

13.2.13    no officer or employee of CTI is subject to any agreement with any
Third Party which requires such officer or employee to assign any interest in
any Licensed Intellectual Property relating to the Licensed Compounds or
Licensed Product to any Third Party;

13.2.14    CTI has taken reasonable precautions to preserve the confidentiality
of the Licensed Know-How;

13.2.15    CTI has not granted any Third Party rights that would otherwise
interfere or be inconsistent with the rights granted to Servier hereunder, and
there are no agreements or arrangements to which CTI or any of its Affiliates is
a party relating to the Licensed Product, Licensed Compounds, Licensed Patents,
or Licensed Know-How that would limit the rights granted to Servier under this
Agreement or that restrict or will result in a restriction on Servier’s ability
to Develop, Manufacture, register, use or Commercialize the Licensed Compounds
and the Licensed Product(s) in the Servier Territory, and no rights granted to
Servier pursuant to this Agreement are in violation of any agreement between CTI
or any of its Affiliates and any Third Party;

13.2.16    neither CTI nor any of its Affiliates has committed any act which
amounts to a material breach of any of CTI’s obligations under the University of
Vermont Agreement or the Novartis Agreements entitling the University of Vermont
or Novartis, as the case may be, to terminate or modify the parties’ rights
under the University of Vermont Agreement or the Novartis Agreements,
respectively;

13.2.17    CTI has timely made all filings required prior to the Effective Date
to maintain the MA in the European Union, including the renewal of the MA, which
was obtained on April 11, 2014 and the status update on the PIX306 Trial which
was submitted as part of the annual MA renewal in December 2013 on which CTI has
received no negative comment or other feedback from the EMA;

13.2.18    CTI has disclosed or made available to Servier in writing, complete
and correct copies of (i) any and all study reports and Data relating to the
Licensed Compound or Licensed Product in its Control or that been provided to
any Regulatory Authority, (ii) all filings and correspondence between CTI and
its Affiliates and any Regulatory Authority relating to the Licensed Compound or
Licensed Product.  In the course of the development of Licensed Product, CTI has
not used any employee or consultant who has been debarred by any Regulatory
Authority, or was the subject of debarment proceedings by a Regulatory
Authority.  All studies conducted with respect to the Licensed Compound have
been conducted by CTI, and in accordance with Applicable Laws by persons with
appropriate education, knowledge and experience;

13.2.19    the documents containing Data and Know-How disclosed or made
available to Servier prior to the Effective Date are true and accurate copies of
what they purport to be.  CTI has made available to Servier all relevant and
material Data and Know How and other relevant and material information relating
to the Licensed Compound and the Development, Manufacture and Commercialization
of the Licensed Compound or the Licensed Product.  Without limiting the
foregoing, CTI has disclosed to Servier any relevant and material information
known to CTI with respect to (i) the safety of the Licensed Compound, (ii) the
efficacy of such Licensed Compound, and (iii) any circumstance existing as of
the Effective Date which would be reasonably likely to prevent or restrict the
Development, Manufacturing and/or Commercialization of the Licensed Compound in
the Servier Territory; and

13.2.20    no representations and warranties of CTI contained in this Agreement
or materials provided by CTI to Servier (whether prepared by CTI or any Third
Party) contain any untrue statement of a material fact or to CTI’s knowledge
omit to state a material fact.

13.3    CTI Covenants. CTI, on behalf of the CTI Group, hereby covenants with
Servier as follows.

13.3.1    CTI will not amend or modify the terms of the Head Licenses without
the prior written consent of Servier; and

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

13.3.2    CTI and its Affiliates will comply with, perform and observe all
obligations under the Head Licenses, and will not commit any act or fail to
perform any obligation which would amount to a default or event of default or
which, with the giving of notice, the lapse of time or the happening of any
other event or condition would become a default or event of default thereunder
or give rise to any right to terminate any such agreement or any part thereof.
CTI and its Affiliates shall be solely responsible for any and all payments that
become due under the Head Licenses, and CTI and its Affiliates promptly shall
make all such payments.

13.3.3    CTI shall take such actions as are necessary in order for it to be the
recorded owner of the Licensed Patents and CTI Trademark within a reasonable
period following the Effective Date.

13.4    Mutual Covenant. Each Party, on behalf of it and its Affiliates, hereby
covenants that it has or will cause all employees, officers, and consultants of
such Party and its Affiliates to execute agreements under Applicable Laws
requiring assignment to such Party of all inventions made during the course of
and as the result of their association with such Party and obligating the
individual to maintain as confidential such Party’s Confidential Information as
well as confidential information of other parties (including the other Party and
its Affiliates) which such individual may receive, to the extent required to
support such Party’s obligations under this Agreement.

13.5    Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN THE
SUPPLY AGREEMENT, ALL INFORMATION, DATA AND INTELLECTUAL PROPERTY RIGHTS AND ALL
LICENSED COMPOUNDS PROVIDED HEREUNDER ARE PROVIDED AS-IS.  EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT OR IN THE SUPPLY AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY WITH REGARD TO ANY PATENTS, KNOW-HOW, INTELLECTUAL
PROPERTY RIGHTS, DATA, LICENSED COMPOUNDS OR LICENSED PRODUCT, OR OTHERWISE IN
CONNECTION WITH THIS AGREEMENT OR THE SUPPLY AGREEMENT EXCEPT AS SPECIFICALLY
SET FORTH IN THIS AGREEMENT OR IN THE SUPPLY AGREEMENT.  EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT OR IN THE SUPPLY AGREEMENT, EACH PARTY DISCLAIMS, AND
WAIVES ALL WARRANTIES, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH
RESPECT TO ANY DATA, LICENSED COMPOUNDS OR LICENSED PRODUCT OR OTHERWISE IN
CONNECTION WITH THIS AGREEMENT OR THE SUPPLY AGREEMENT, INCLUDING, BUT NOT
LIMITED TO, ANY WARRANTY WITH RESPECT TO THE APPROPRIATENESS OF ANY STUDY DESIGN
OR ANY REGULATORY LABEL, OR ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE, AND ANY IMPLIED WARRANTY OF NON
INFRINGEMENT.

ARTICLE 14
TERM AND TERMINATION

14.1    Term Expiration. The term of this Agreement shall commence on the
Effective Date and shall continue in effect, unless otherwise terminated
pursuant to the provisions of Sections 14.2 through 14.6, until expiration of
the Royalty Term on a country-by-country basis, upon expiration of the Royalty
Term in the relevant country.  Upon expiration of this Agreement, on a country
by country basis:

14.1.1    the licenses granted by CTI to Servier with respect to Know- How, the
CTI Trademark and the right to reference Regulatory Materials under this
Agreement with respect to such Licensed Product in such country shall remain in
effect on an exclusive basis (even as to CTI) as granted in accordance with this
Agreement but become fully paid-up .  CTIshall not be entitled to, nor shall it
allow any of its Affiliates or Sublicensees to grant any Third Party any right
to, directly or indirectly cross-reference, file or incorporate by reference in
countries in the Servier Territory any Regulatory Approval for the applicable
Licensed Product (or any related Regulatory Materials or Data contained therein)
in order to enable CTI (and its Affiliates and Sublicensees) to Develop,
Manufacture and Commercialize a Generic Equivalent version of such Licensed
Product in such country); provided, however, that nothing in this Section is
intended to limit in any manner the rights of any Generics Affiliate of CTI from
applying for approval of a Generic Equivalent in the same manner as a Third
Party would be able to apply for approval of a Generic Equivalent;

14.1.2    The following provisions shall survive expiration or termination of
this Agreement: Section 6.3 (Recalls and Complaints), Section 6.4
(Pharmacovigilance Agreement), Sections 10.10 (Audit Rights) and 10.11
(Records), Section 11.4 (with respect to Joint Patent Rights), Sections 12.1,
12.2, 12.3 and 12.9 (Confidentiality), Section 13.5 (Disclaimer), Sections 14.1
(Term Expiration); 14.6 (Effects of Termination of the Agreement); Section 14.7
(Accrued Rights), Article 15 (Dispute Resolution), Article 16 (Indemnification)
and Article 17 (Miscellaneous).

14.1.3    Other than as set forth in Section 14.1.2 and in Section 14.6, the
provisions of this Agreement shall be of no further force or effect.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

14.2    Unilateral Termination by Servier. Servier shall be permitted to
terminate the Agreement on a country-by-country basis, without cause and without
damages due by Servier to CTI, its Affiliates, licensees or sub-licensees on
account of such termination, upon ** prior written notice to CTI.

14.3    Termination for Safety Reasons. Notwithstanding Section 14.2, Servier
shall be permitted to terminate the Agreement on thirty (30) days’ notice or
within a shorter period if required under Applicable Law, on a
country-by-country basis, promptly, for Safety Reasons.

14.4    Termination for Regulatory Reasons. Servier will be permitted to
terminate the Agreement on ** notice or within a shorter period if required
under Applicable Law, in its entirety or with respect to the countries in the
Servier EU Territory, in the event of suspension or withdrawal of the MA.
Servier will be permitted to terminate the Agreement promptly on a
country-by-country basis in the Servier ex-EU Territory in the event of
suspension or withdrawal of a Regulatory Approval in such
country.  Notwithstanding the foregoing, if such suspension or withdrawal is due
to material breach of Servier’s obligations hereunder, and if following such
suspension or withdrawal Servier has not used Commercially Reasonable Efforts to
have such MA or Regulatory Approval reinstated within a reasonable period of
time, Servier shall not have the right to terminate the Agreement under this
Section 14.4.  

14.5    Termination for Repudiatory Breach. If either Party believes that the
other is in repudiatory breach of its material obligations hereunder, then the
non-breaching Party may deliver notice of such breach to the other Party which
notice shall clearly mention the remedies that the non-breaching Party intends
to apply should the breach remain uncured.  The allegedly breaching Party shall
have ** from such notice to dispute or cure such breach, except that in the case
of money owing, such period shall be **.  If (A) the Party receiving notice of
breach fails to cure such breach, or fails to dispute any of the matters
described in the next sentence, within such ** period and (B) the uncured
repudiatory breach cannot be adequately remedied through a combination of
specific performance and payment of money damages, then the non -breaching Party
may terminate this Agreement in its entirety or the the country or countries to
which such breach relates.  If the allegedly breaching Party in good faith
disputes such repudiatory breach or disputes the failure to cure or remedy such
repudiatory breach or the satisfaction of the conditions set forth in subclause
(B) and provides written notice of that dispute to the other Party, the matter
shall be addressed under the dispute resolution provisions in Article 15, and
the notifying Party may not terminate this Agreement until it has been
determined under Article 15 that the conditions for termination under this
Section 14.5 are met, in which case, such termination shall not be effective
until ** after the arbitration award determining that the conditions for
termination of this Section 14.5 are met, provided that the breach is not cured
within such ** period.  For clarification purposes, for Servier’s repudiatory
breach of its obligations set forth in Sections 7.1.2 and 7.2.2, CTI shall only
be permitted to terminate the Agreement with respect to those countries to which
such breach relates and for CTI’s repudiatory breach of this Agreement, Servier
may terminate this Agreement only with respect to the country or countries to
which such breach relates.

14.6    Effects of Termination of the Agreement. Upon any early termination of
this Agreement (other than, for avoidance of doubt, by operation of Section
14.1), in its entirety or on a country-by-country basis:

14.6.1    Termination of License.  If Servier terminates the Agreement pursuant
to Section 14.2, 14.3 or 14.4 or CTI terminates the Agreement on the basis of a
repudiatory breach of the Agreement by Servier under Section 14.5, **, but in
the case of termination on a country-by-country basis, **, provided that **.

14.6.2    Termination for Repudiatory Breach by CTI.  In the case of termination
of this Agreement by Servier pursuant to Section 14.5 due to a repudiatory
breach by CTI, without prejudice to any other remedies of Servier, including the
right to claim damages, **, provided, however, that **, provided that **.  
After the foregoing has been completed, **.   

14.6.3    Regulatory Materials; Data.  If Servier terminates the Agreement
pursuant to Section 14.2 or 14.4 or CTI terminates the Agreement on the basis of
a repudiatory breach of the Agreement by Servier under Section 14.5, or except
where Servier can reasonably demonstrate that Commercializing the Licensed
Product in the terminated country(ies) is detrimental to Servier’s sales in the
non-terminated countries, at CTI’s request which shall be notified to Servier
within ** of the termination notice, ** to the Licensed Product in such
terminated country, ** by a financially capable entity.

14.6.4    Termination of Rights and Return of Confidential Information.  If
Servier terminates the Agreement pursuant to Section 14.2, 14.3 or 14.4 or CTI
terminates the Agreement on the basis of a repudiatory breach of the Agreement
by Servier under Section 14.5 or as otherwise expressly provided in this
Agreement, Servier shall surrender to CTI, or destroy and provide CTI with a
certificate signed by an Executive Officer of Servier attesting to the
destruction of, all copies of any Confidential Information provided by CTI
hereunder.  Upon termination of this Agreement, CTI shall surrender to Servier,
or destroy and provide Servier with a certificate signed by an Executive Officer
of CTI attesting to the destruction of, all copies of any Confidential
Information provided by Servier hereunder.  Notwithstanding the foregoing, a
Party may retain one (1) copy of any Confidential Information in an
appropriately secure location.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

14.6.5    Servier Product Mark.  If Servier terminates the Agreement pursuant to
Section 14.2, 14.3 or 14.4 or CTI terminates the Agreement on the basis of a
repudiatory breach of the Agreement by Servier under Section 14.5, and except
where Servier can reasonably demonstrate that Commercializing the Licensed
Product under the Servier Product Mark in the terminated country(ies) is
detrimental to Servier’s sales in the non-terminated countries, at CTI’s request
which shall be made to Servier within ** of the termination notice, Servier
shall ** in the right to use during the transition period any country code
domain names in the terminated countries, if any, containing solely such Servier
Product Marks, in each case only to the extent that such Servier Product Mark
has actually been utilized previously by Servier in connection with the
Commercialization of the Licensed Product in the Licensed Territory and is not
used for any other product Controlled by Servier and do not make reference to
any other trade name or trademark of Servier.

14.6.6    CTI Trademark.  If Servier terminates the Agreement pursuant to
Section 14.2, 14.3, 14.4 or CTI terminates the Agreement on the basis of a
repudiatory breach of the Agreement by Servier under Section 14.5, Servier shall
assign to CTI on customary terms and for no consideration, the CTI Trademark
filed by Servier in the terminated countries in its name or transferred by CTI
to Servier pursuant to Section 11.7.1.  In addition, Servier shall cease to use
the Second EU Trademark.

14.6.7    Post Termination Technology Transfer.  Other than termination on the
basis of a public health and safety reason under Section 14.3, or termination by
Servier on the basis of a repudiatory breach of the Agreement by CTI under
Section 14.5 and subject to Section 14.6.7, at CTI’s request which shall be made
to Servier within thirty (30) days of the termination notice, Servier shall
reasonably cooperate with CTI in order to enable CTI to promptly assume the
Development and/or Commercialization of all Licensed Compounds and Licensed
Products (or the particular Licensed Compound and/or Licensed Product if such
termination is only as to one Licensed Compound and/or Licensed Product) then
being Commercialized or in Development by Servier in the Licensed Territory (or
in a particular country if such termination is only as to such country).  Such
cooperation and assistance shall be provided in a timely manner (having regard
to the nature of the cooperation or assistance requested), provided that CTI
shall reimburse Servier of its internal costs and its expenses in relation with
such assistance.

14.6.8    Sole Remedy.  In the event that Servier terminates this Agreement
pursuant to Section 14.2 (Unilateral Termination by Servier) or CTI terminates
this Agreement for Servier’s material breach of its obligations set forth in
7.1.2 and 7.2.2, the provisions set forth in Section 14.6.3, 14.6.5 and/or
14.6.6 if elected by CTI shall constitute CTI’s sole remedy.

14.7    Accrued Rights. Subject to Section 14.6.8, termination or expiration of
this Agreement for any reason shall be ** prior to such termination or
expiration, **, provided that **.  Such termination or expiration shall not
relieve either Party from obligations which are expressly indicated to survive
termination or expiration of this Agreement.

14.8    Rights in Bankruptcy. All rights and licenses granted under or pursuant
to any section of this Agreement are and will otherwise be deemed to be for
purposes of Section 365(n) of the United States Bankruptcy Code (Title 11, U.S.
Code), as amended (the “Bankruptcy Code”), licenses of rights to “intellectual
property” as defined in Section 101(35A) of the Bankruptcy Code.  The Parties
will retain and may fully exercise all of their respective rights and elections
under the Bankruptcy Code.  Each Party agrees that the other Party, as licensee
of such rights under this Agreement, will retain and may fully exercise all of
its rights and elections under the Bankruptcy Code or any other provisions of
Applicable Law outside the United States that provide similar protection for
“intellectual property.”  The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against a Party under the U.S.
Bankruptcy Code or analogous provisions of Applicable Law outside the United
States, to the extent permitted by Applicable Law, the other Party will be
entitled to a complete duplicate of (or complete access to, as appropriate) such
intellectual property and all embodiments of such intellectual property, which,
if not already in such Party’s possession, will be promptly delivered to it upon
such Party’s written request thereof.  Any agreements supplemental hereto will
be deemed to be “agreements supplementary to” this Agreement for purposes of
Section 365(n) of the Bankruptcy Code.

ARTICLE 15
DISPUTE RESOLUTION

15.1    Arbitration. In the event an Arbitrable Matter arises (each, a
“Dispute”), and the Senior Officers cannot resolve such Dispute within ** of the
matter being referred to them pursuant to Section 3.4, then either Party may
submit such Dispute to arbitration for final resolution by arbitration request
(the “Arbitration Request”) under the Rules of Arbitration of the ** (the
“Rules”) by three arbitrators appointed in accordance with the said Rules (each
such arbitration, an “Arbitration”).  Any Arbitration may be initiated by either
Party in accordance with the Rules.  Each Arbitration will be conducted in
English and all foreign language documents shall be submitted in the original
language and, if so requested by any arbitrator or Party, shall also be
accompanied by a translation into English.  The place of arbitration shall be
**, which location cannot be changed and the location for all hearings and
meetings in any Arbitration shall be selected by a majority vote of the
arbitrators.  The arbitrators in any Arbitration shall enforce and not modify
the terms of this Agreement.  The governing law set forth in Section 17.2 shall
only be applied to the merits of the Dispute, and the Parties agree that none of
the procedural rules of such governing law (or any similar procedural laws,
including discovery and cross-examination) will apply in any Arbitration;
provided, however, that all privileges restricting disclosure established under
the

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

governing law set forth in Section 17.2 shall apply and may be invoked by both
Parties.  The award of the arbitrators shall be final and binding on each Party
and its respective successors and assigns, and judgment may be entered thereupon
and enforced in any court of competent jurisdiction pursuant to the United
Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards
or other Applicable Law.  All costs and expenses of any Arbitration, including
reasonable attorneys’ fees and expenses and the administrative and arbitrator
fees and expenses, shall be borne by the Parties as determined by the
arbitrators.  Nothing in this Section 15.1 shall be construed as limiting the
right of a Party to seek, in a court of competent jurisdiction, an injunction or
other equitable relief in aid of Arbitration (including to maintain the status
quo or preserve the subject matter of the Arbitration) with respect to any
actual or threatened breach of this Agreement or otherwise to prevent or avoid
irreparable harm.  Nothing in this Section 15.1 shall permit the arbitrators to
award damages that may not be awarded under Section 16.6.

15.2    Accelerated Arbitration Procedure. In the event of a Dispute between the
Parties arising out of Section 8.3 that is not resolved pursuant to Section
15.1, either Party may submit such Dispute to arbitration for final resolution
pursuant to Section 15.1, with the following additional condition (the
“Accelerated Arbitration Procedure”): the arbitrators shall use their best
efforts to enter an award within six (6) months following the submission of such
Dispute to Arbitration and the Parties shall use reasonable efforts to comply
with the procedures and obligations set forth in Section 15.1 so that a final
award may be entered within six (6) months following the appointment of the last
of the three arbitrators pursuant to the Rules and Section 15.1.

15.3    Confidential. Except to the limited extent necessary to comply with
Applicable Law, legal process, or a court order or to enforce a final settlement
agreement or secure enforcement or vacatur of the arbitrators’ award, the
Parties agree that the existence, terms and content of any Arbitration, all
information and documents disclosed in any Arbitration or evidencing any
arbitration results, award, judgment or settlement, or the performance thereof,
and any allegations, statements and admissions made or positions taken by either
Party in any Arbitration shall be treated and maintained in confidence and are
not intended to be used or disclosed for any other purpose or in any other
forum.

15.4    Communications with Internal Counsel. In the course of the negotiation
and implementation of this Agreement and the resolution of any disputes,
investigations, administrative or other proceedings relating thereto, each Party
will call upon the members of its internal legal department to provide advice to
such Party and its directors, employees and agents on legal
matters.  Notwithstanding any rights to the contrary under applicable procedural
or substantive rules of law, each Party agrees not to request, produce or
otherwise use any such communications between members of its legal department
and directors, employees or agents in connection with any such disputes,
investigations, administrative or other proceedings, to the extent such
communications, if they had been exchanged between such Party and external
attorneys, would have been covered by legal privilege and not discloseable.

ARTICLE 16
INDEMNIFICATION

16.1    Indemnification by CTI in the CTI Territory. CTI shall, at its sole
expense, defend, indemnify, and hold harmless Servier, the Affiliates of
Servier, and their respective officers, directors, employees, successors, and
assigns (each, a “Servier Indemnitee”) from and against any and all Third Party
Claims that arise in or derive from (i) **, or (ii) any breach by CTI of its
representations and warranties or covenants.

16.2    Indemnification by Servier in the Servier Territory. Servier shall, at
its sole expense, indemnify, and hold harmless CTI, the Affiliates of CTI, and
their respective officers, directors, employees successors, and assigns (each, a
“CTI Indemnitee”) from and against any and all Third Party Claims that arise in
or derive from (i) **, or (ii) any breach by Servier of its representations and
warranties or covenants.

16.3    Right of Contractual Actions. Subject to Article 15, the indemnity
obligations pursuant to Sections 16.1 and 16.2 are without prejudice to the
right of either Party to claim damages from the other Party pursuant to this
Agreement for any breach of this Agreement, or gross negligence or wilful
misconduct of the other Party in accordance with Article 16 (and for the
avoidance of doubt, unless such possibility to claim damages or seek an
injunction against or other relief from the other Party is excluded in this
Agreement).  Notwithstanding the foregoing, in no event shall either Party be
liable for any Losses arising out of or connected to any Product Liability Claim
arising in or deriving from the other Party’s Respective Territory, except that
CTI shall be liable vis-à-vis Servier for Losses arising out of or connected to
any Product Liability Claim arising in or deriving from the Servier Territory to
the extent related to (i) any Manufacturing defect of the Drug Substance, Drug
Product or Finished Product provided by or on behalf of CTI pursuant to the
Supply Agreement, (ii) a breach by CTI of its representations and warranties
hereunder, (iii) a breach by CTI of its obligations hereunder relating to the
PIX306 Trial and (iv) any failure to file any Regulatory Material with the EMA.

16.4    Indemnification and Defense Procedures.

16.4.1    Notice of Claim.  All claims for indemnification and/or defense by a
Party as provided herein shall be made solely by the Party seeking
indemnification and/or defense.  The Party seeking indemnification and/or
defense of a

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

Third Party Claim or remedies for any Losses shall give written notice of the
same to the other Party reasonably promptly after the assertion against the
Party of any Third Party Claim or fact in respect of which the Party intends to
base a claim for indemnification hereunder (a “Claim Notice”), provided,
however, that failure or delay to provide such Claim Notice shall not affect the
other Party’s indemnification and/or defense obligations, except to the extent
such failure materially and adversely affects the ability to defend such
claim.  Each Claim Notice must contain a description of the claim and the nature
and amount of any Losses (to the extent that the nature and amount of such
Losses is known at such time).  The Party seeking indemnification and/or defense
shall furnish promptly to the other Party copies of all notices, papers,
correspondence, communications and official documents (including court papers)
previously received or sent and thereafter that it continues to receive or send
in respect of any such Third Party Claim.

16.4.2    Indemnification Procedures.

16.4.2.1    The Party from which indemnity is sought pursuant to Article 16 (the
“Indemnifying Party”) shall assume the defense and handling of such Third Party
Claim, at the Indemnifying Party’s sole expense in accordance with Section
16.4.2.2.

16.4.2.2    In assuming the defense of any Third Party Claim, the Indemnifying
Party:  (a) shall act diligently and in good faith with respect to all matters
relating to the defense, settlement or disposition of such Third Party Claim as
the defense, settlement or disposition relates to the Party seeking indemnity
pursuant to this Article 16 (the “Indemnified Party”); (b) may, at its own cost,
appoint as counsel in connection with conducting the defense and handling of
such Third Party Claim any law firm or counsel reasonably selected by the
Indemnifying Party and reasonably acceptable to the Indemnified Party; (c) shall
keep the Indemnified Party informed of the status of such Third Party Claim; (d)
shall have the right to settle the Claim on any terms the Indemnifying Party
chooses, subject to prior notification to the Indemnified Party; provided that
the Indemnifying Party shall not settle or otherwise resolve any Third Party
Claim which could lead to liability or create any financial or other obligation
on the part of the Indemnified Party for which the Indemnified Party is not
entitled to indemnification hereunder or which admits any wrongdoing or
responsibility for the claim on behalf of the Indemnified Party, without prior
written consent of the Indemnified Party, which may not be unreasonably withheld
or delayed.  The Indemnified Party shall reasonably cooperate with the
Indemnifying Party in its defense of any Third Party Claim for which the
Indemnifying Party has assumed the defense in accordance with this Section
16.4.2, and shall have the right (at its own expense) to be present in person or
through counsel at all legal proceedings giving rise to the right of
indemnification.

16.4.2.3    If the Indemnifying Party fails to conduct the defense and handling
of any Third Party Claim in good faith, (i) the Indemnified Party may at the
Indemnifying Party’s expense, select counsel reasonably acceptable to the
Indemnifying Party in connection with conducting the defense and handling of
such Third Party Claim and defend against, and consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim in
any manner the Indemnified Party may deem reasonably appropriate (and the
Indemnified Party shall regularly inform the Indemnifying Party of the status of
such claim and consult with the Indemnifying Party but shall have no obligation
hereunder to obtain any consent from, the Indemnifying Party in connection
therewith, except that the Indemnified Party shall not settle such Third Party
Claim without the prior written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld or delayed); and (ii) the Indemnifying Party
shall remain responsible to indemnify the Indemnified Party as provided in this
Article 16.  If the Indemnified Party elects to defend or handle such Third
Party Claim in accordance with this Section 16.4.2.3, the Indemnifying Party
shall cooperate with the Indemnified Party, at the Indemnified Party’s request
but at no expense to the Indemnified Party, and shall be entitled to participate
in the defense and handling of such Third Party Claim with its own counsel and
at its own expense.1

16.5    Insurance. **, each Party shall procure and maintain adequate insurance
coverage with international reputable company(ies) or a program of
self-insurance (which shall be of types and amounts sufficient to cover the
liabilities hereunder, contingent or otherwise of such Party and its
Affiliates).  It is understood that such insurances shall not be construed to
create a limit of either Party’s liability with respect to its indemnification
obligations under Article 16.  Each Party shall provide the other Party with
written evidence of such insurance upon request.  Each Party shall provide the
other Party with written notice at least ** prior to the cancellation,
non-renewal or material change in such insurance.

16.6    Disclaimer of Liability for Consequential Damages. IN NO EVENT SHALL
EITHER PARTY OR ANY OF ITS RESPECTIVE AFFILIATES AND THEIR RESPECTIVE OFFICERS,
DIRECTORS AND EMPLOYEES BE LIABLE UNDER THIS AGREEMENT FOR SPECIAL, INDIRECT,
PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES SUFFERED BY THE OTHER PARTY UNDER
THIS AGREEMENT, OF ANY KIND WHATEVER AND HOWEVER CAUSED, AND WHETHER BASED ON AN
ACTION OR CLAIM IN CONTRACT, TORT (INCLUDING NEGLIGENCE), BREACH OF STATUTORY
DUTY OR OTHERWISE, AND EVEN IF FORESEEABLE OR SUFFERED IN CIRCUMSTANCES WHERE A
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

ARTICLE 17
MISCELLANEOUS

17.1    Assignment. This Agreement and any rights granted or obligations imposed
hereunder are personal to each Party and shall not be sold, assigned, delegated
or otherwise transferred (each, a “Transfer”), directly or indirectly, by
operation of law or otherwise, by either Party without the prior written consent
of the other Party, which consent may be granted or withheld in such other
Party’s sole discretion; provided, however, that either Party, at any time for
any reason and without the consent of the other Party, may Transfer (a) any
right or obligation hereunder, in whole or in part, to any of its sufficiently
capitalized Affiliates who agree to be bound by the applicable terms and
conditions of this Agreement, or (b) this Agreement in whole to any successor of
such Party by merger or sale of all or substantially all of its business or
assets to which this Agreement relates which agrees in writing to be bound by
the applicable terms and conditions of this Agreement.  The assigning Party
shall provide the other Party with prompt written notice of any such
assignment.  Any permitted assignee shall assume all obligations of its assignor
under this Agreement (or related to the assigned portion in case of a partial
assignment to an Affiliate), and no permitted assignment, other than an
assignment pursuant to clause (b) above, shall relieve the assignor of liability
hereunder.  Any attempted Transfer of this Agreement or any of the rights
granted hereunder in violation of this Section 17.1 shall be void ab
initio.  Any transaction that results in an entity to which this Agreement, or
any rights or obligations hereunder, were Transferred in reliance on clause (a)
above ceasing to be an Affiliate shall be deemed a Transfer subject to this
Section 17.1.  The consent by any Party to any Transfer shall not constitute a
waiver of the necessity for such consent in any subsequent Transfer.  Each Party
shall remain jointly and severally liable to the other Party with respect to any
failure by its permitted successors and assigns to perform obligations under
this Agreement Transferred by the Party to (i) any of its Affiliates, or (ii)
any Third Party other than an assignment pursuant to clause (b) above unless the
other Party consents to such Transfer, such consent not to be unreasonably
withheld, conditioned or delayed.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective permitted successors
and assigns.

17.2    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of England and Wales, to the
exclusion of its conflict of law provisions.

17.3    Severability. If any one or more of the provisions of this Agreement
shall be held to be invalid, illegal or unenforceable as a matter of law, then
this Agreement shall be construed as if such provision were not contained herein
and the validity, legality or enforceability of the remaining provisions hereof
shall not in any way be affected or impaired thereby and shall continue in full
force and effect.  In the event any provisions shall be held invalid, illegal or
unenforceable, the Parties shall use commercially reasonable efforts to
substitute a valid, legal and enforceable provision, which conforms as nearly as
possible to the original intent of the Parties.

17.4    Notices. Any notices, consents, waivers, requests, reports, approvals,
designations, responses, or other communications provided for in this Agreement
to be made by either of the Parties to the others shall be in writing to the
other at its/their address set forth below.  Any such notice or communication
may be given by mail, hand, overnight courier, email or facsimile.  Either Party
may, by like notice, specify an address to which notices and communications
shall thereafter be sent.  Any such notice, instruction or communication shall
be deemed to have been delivered when (i) received if delivered by hand or
overnight courier (with written confirmation of receipt), (ii) received if
delivered by an internationally recognized overnight delivery service (receipt
requested), and (iii) sent by fax or by email (with written confirmation of
receipt), provided that a copy is immediately sent by an internationally
recognized overnight delivery service (receipt requested); in each case, if such
transmission is on a Business Day, otherwise, on the next Business Day following
such transmission, and if sent to the appropriate addresses and fax numbers set
forth below (or to such other addresses and fax numbers as a Party may designate
by notice).

 

In the case of Servier:

With required copies (which shall not constitute notice) to:

 

LES LABORATOIRES SERVIER

 

LES LABORATOIRES SERVIER

50 Rue Carnot

50 Rue Carnot

92284 Suresnes Cedex

92284 Suresnes Cedex

France

France

Attention: Director Alliance Management and US Licenses

Attention: Director of Contract Department

Facsimile: +33 1 55 72 52 0

Facsimile: +33 1 57 72 39 00

email: **

email: **

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

 

In the case of CTI:

 

 

CTI BioPharma Corp.

3101 Western Ave., Suite 600

Seattle, WA  98121

Telephone:  (206) 272-4000

Facsimile:  (206) 272-4302

Email: **

Attention:  James A. Bianco, M.D.,

Chief Executive Officer

 

With required copies (which shall not constitute notice) to:

 

O’Melveny & Myers LLP

Two Embarcadero Center

San Francisco, CA 94111-3823

Telephone:  (415) 984-8700

Facsimile:  (415) 984-8701

Email: **

Attention:  C. Brophy Christensen, Esq.

 

and

 

CTI Legal Affairs

Attention:  Director, Legal Corporate Development & Securities

 

17.5    No Waiver. None of the provisions of this Agreement can be waived except
in a writing signed by the Party granting the waiver.  No failure by a Party to
exercise any right under this Agreement or to insist upon compliance with any
term or condition of this Agreement shall operate as a waiver of such right, or
excuse a similar subsequent failure to perform any such term or condition by the
other Party, nor shall any single or partial exercise of any right preclude any
other or further exercise of that right or the exercise of any other
rights.  The waiver by any Party of any breach of this Agreement shall not be
deemed a waiver of any prior or subsequent breach.  All remedies of either Party
shall be cumulative and the pursuit of one remedy shall not be deemed a waiver
of any other remedy.

17.6    Further Assurances. Each Party shall (and shall cause its Affiliates and
Sublicensees to) execute, acknowledge and deliver, without additional
consideration, such further assurances, instruments and documents, and shall
take such further actions, as the other Party shall reasonably request in order
to fulfill the intent of this Agreement and the transactions contemplated
hereby.  

17.7    No Third Party Beneficiaries. Except as expressly set forth in this
Agreement, no Person other than the Parties and their successors, their
respective Affiliates and permitted assigns hereunder shall be deemed a third
party beneficiary under the Contracts (Rights of Third Parties) Act 1999 or have
any right to enforce any obligation of this Agreement.

17.8    Relationship of the Parties. The relationship of the Parties under this
Agreement shall be solely that of independent contractors and nothing herein
shall be construed to create or imply any relationship of employment, agency,
joint venture, partnership or any relationship other than that of independent
contractors.  Moreover, each Party agrees not to construe this Agreement, or any
of the transactions contemplated hereby, as a partnership for any tax
purposes.  Each Party shall act solely as an independent contractor, and nothing
in this Agreement shall be construed to give any Party the power or authority to
act for, bind, or commit the other.  Servier and CTI acknowledge and agree that
each of them is engaged in a separate and independent business and neither shall
state, represent or imply any interest in or control over the business of the
other.

17.9    Entire Agreement. This Agreement and the Appendices, Exhibits and
Schedules attached hereto, the Pharmacovigilance Agreement and the Supply
Agreement when entered into, constitute the entire understanding between the
Parties relating to the subject matter hereof and thereof, and supersedes all
proposals, oral or written, and all other prior communications between the
Parties with respect to such subject matter.  In the event of any conflict
between a substantive provision of this Agreement and any Exhibit hereto, the
substantive provisions of this Agreement shall prevail.  No amendment or
modification to this Agreement shall be valid or binding upon the Parties unless
designated as such, made in writing and signed by the representatives of such
Parties.

17.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together, shall constitute one and the same instrument.

17.11    Compliance with Applicable Law. Each Party shall comply with Applicable
Law in the course of performing its obligations or exercising its rights
pursuant to this Agreement.  Neither Party (nor any of its Affiliates or
Sublicensees) shall, or shall be required to, under this Agreement take any
action or to omit to take any action otherwise required to be taken or omitted
by it under this Agreement, or shall be penalized for not taking or omitting to
take, if the taking or omitting of such action, as the case may be, could in its
opinion violate any settlement, consent order, corporate integrity agreement, or
judgment to which it may be subject from time to time during the Term.

17.12    Force Majeure. Neither Party shall be responsible to the other for any
failure or delay in performing any of its obligations under this Agreement, or
for other nonperformance hereunder, if such delay or nonperformance is caused by
strike, stoppage of labor, lockout or other labor trouble, fire, flood,
accident, war, act of terrorism, act of God or of the government of any country
or of any local government, which is unavoidable and beyond the control of the
Party relying on such event to excuse its performance hereunder.  In such event,
the Party affected shall use commercially reasonable efforts to resume
performance of its obligations.

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

17.13    English Language. This Agreement is written and executed in the English
language.  Any translation into any other language shall not be an official
version of this Agreement and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
prevail.

17.14    Expenses. Except as otherwise expressly provided in this Agreement,
each Party shall pay the fees and expenses of its respective lawyers and other
experts and all other expenses and costs incurred by such Party incidental to
the negotiation, preparation, execution and delivery of this Agreement.

17.15    Interpretation. Unless otherwise expressly specified herein, references
to Articles, Sections and Schedules contained herein or attached hereto shall
refer to Articles and Sections of this Agreement or its Schedules as applicable,
and references to this Agreement include all Appendices hereto.  The terms of
each Schedule and Appendices hereto are expressly incorporated herein by
reference as if fully set forth herein.  Unless context otherwise clearly
requires, whenever used in this Agreement:  (a) the words “include, ” “includes”
or “including” shall be construed as incorporating also the phrase “but not
limited to” or “without limitation”; (b) the word “day” or “year” or “quarter”
shall mean a calendar day or year or quarter, unless otherwise specified; (c)
the word “notice” shall mean notice in writing (whether or not specifically
stated) and shall include notices, consents, approvals and other written
communications contemplated under this Agreement; (d) the words “hereof,”
“herein,” “hereby” and derivative or similar words refer to this Agreement
(including any Schedules); (e) provisions that require that a Party, the Parties
or a Committee hereunder “agree,” “consent” or “approve” or the like shall
require that such agreement, consent or approval be specific and in writing,
whether by written agreement, letter, approved minutes or otherwise; (f) words
of any gender include the other gender; (g) words using the singular or plural
number also include the plural or singular number, respectively; (h) references
to any specific law, rule or regulation, or article, Section or other division
thereof, shall be deemed to include the then-current amendments thereto or any
replacement law, rule or regulation thereof; and (i) the word “will” shall be
construed to have the same meaning and effect as the word “shall.
”  Ambiguities, if any, in this Agreement shall not be construed against any
Party, irrespective of which Party may be deemed to have authored the ambiguous
provision.  The language of this Agreement shall be deemed to be the language
mutually chosen by the Parties and no rule of strict construction shall be
applied against either Party hereto.  This Agreement should be interpreted in
its entirety and the fact that certain provisions of this Agreement may be
cross-referenced in a Section shall not be deemed or construed to limit the
application of other provisions of this Agreement to such Section and vice
versa.  The captions and headings to this Agreement are for convenience only,
and are to be of no force or effect in construing or interpreting any of the
provisions of this Agreement.

 

 

 

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement in four original
copies by their duly authorized representatives as of the date and year first
above written.

 

LES LABORATOIRES SERVIER

CTI BIOPHARMA CORP.

By:

/s/**

By:

/s/  James A. Bianco

Name:

**

Name: James A. Bianco, M.D.

Title:    

**

Title: President and Chief Executive Officer

By:

/s/**

By:

/s/  Matthew Plunkett

Name:

**

Name: Matthew Plunkett, PhD

Title:

**

Title: Executive Vice President, Corporate Development

INSTITUT DE RECHERCHES INTERNATIONALES SERVIER

CTI LIFE SCIENCES LIMITED

 

 

 

 

By:

/s/**

By:

/s/  James A. Bianco

Name:

Title:    

**

**

Name: James A. Bianco, M.D.

Title: Director

 

 

 

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

List of Exhibits and Schedules

Exhibit A: List of Licensed Patents

Exhibit B: Pharmacovigilance Agreement

Exhibit C: Supply Agreement

Exhibit D: Quality Agreement

**

**

 

 

 

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

EXHIBIT A

LIST OF LICENSED PATENTS

 




AN IMPROVED METHOD OF SYNTHESIS FOR 6,9-BIS(2-AMINOETHYL)AMINO]BENZO G]

ISOQUINOLINE-5, 10-DIONE AND ITS DIMALEATE SALT

 

Country

Application Number

Patent Number (if

applicable)

Australia

1995019589

679627

Belgium-SPC

2012C/046

 

Belgium

95912387.8

0752857

Brazil

PI9507257-8

 

Canada

2186485

2186485

China P.R.

95192356.0

1282738

Czech Republic

PV1998-5

285139

Czech Republic-SPC

SPC/CZ2012/245

284937/245

Czech Republic

PV1996-2767

284937

France

95912387.8

0752857

Greece-SPC

20120800031

8000433

Greece

2001/1401881

3037014

Hungary-SPC

S 12 00026/4

S000151

Hungary

P9602655

223311

Ireland-SPC

2012/038

2012/038

Ireland

95912387.8

0752857

Italy

95912387.8

0752857

Japan

2000-226223

3548099

Japan

7-519778

3151462

Luxembourg-SPC

92089

92089

Luxembourg

95912387.8

0752857

Mexico

963994

210993

Netherlands-SPC

300548

300548

Netherlands

95912387.8

0752857

New Zealand

282480

282480

Portugal-SPC

501

501

Portugal

95912387.8

0752857

Russian Federation

96121255

2144028

South Africa

95/2477

95/2477

South Korea

704105/1996

224153

Spain

95912387.8

0752857

Switzerland

95912387.8

0752857

Taiwan

84102901

118872

 



Confidential Treatment Requested

--------------------------------------------------------------------------------

 

 

INJECTABLE PHARMACEUTICAL COMPOSITIONS OF AN ANTHRACENEDIONE

DERIVATIVE WITH ANTI-TUMORAL ACTIVITY

 

Country

Application Number

Patent Number

Canada

2486001

2486001

France-SPC

12C0064

13/33

France

03729997.1

1503797

Italy-SPC

UB 2012 P001264

0000001264

Italy

03729997.1

1503797

Italy

MI2002A001040

1339739

Japan

2004-505097

4624780

Mexico

PA/A/2004/011348

247429

Spain-SPC

C 2013 00042

C201200042

Spain

03729997.1

1503797

 

 

 

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

EXHIBIT B

PHARMACOVIGILANCE AGREEMENT

[OMITTED]

 

 

 

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

EXHIBIT C

SUPPLY AGREEMENT

[OMITTED]

 

 

 

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

EXHIBIT D

QUALITY AGREEMENT

[OMITTED]

 

 

 

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

****

 

 

 

Confidential Treatment Requested

--------------------------------------------------------------------------------

 

****

 

Confidential Treatment Requested